Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

RAYONIER INC.

AND

RAYONIER ADVANCED MATERIALS INC.

DATED AS OF June 27, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

Section 1.01.

  

Definitions

     1   

Section 1.02.  

  

Interpretation

     9    ARTICLE II GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES      9   

Section 2.01.

  

General Principles

     9   

Section 2.02.

  

Service Credit

     11   

Section 2.03.

  

Benefit Plans

     11   

Section 2.04.

  

Individual Agreements

     12   

Section 2.05.

  

Collective Bargaining

     13   

Section 2.06.

  

Non-U.S. Regulatory Compliance

     13    ARTICLE III ASSIGNMENT OF EMPLOYEES      13   

Section 3.01.

  

Active Employees

     13   

Section 3.02.

  

No-Hire and Non-Solicitation

     14    ARTICLE IV EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION      15   

Section 4.01.

  

Generally

     15   

Section 4.02.

  

Equity Incentive Awards

     15   

Section 4.03.

  

Non-Equity Incentive Plans

     21   

Section 4.04.

  

Executive Severance Plan and Trust

     22   

Section 4.05.

  

Director Compensation

     24    ARTICLE V QUALIFIED RETIREMENT PLANS      25   

Section 5.01.

  

SpinCo Pension Plan

     25   

Section 5.02.

  

SpinCo Retained Pension Plans

     27   

Section 5.03.

  

SpinCo Savings Plan

     27   

Section 5.04.

  

SpinCo Retained Savings Plans

     30    ARTICLE VI NONQUALIFIED DEFERRED COMPENSATION PLANS      30   

Section 6.01.

  

SpinCo Excess Benefit Plan

     30   

Section 6.02.

  

SpinCo Excess Savings and Deferred Compensation Plan

     30   

Section 6.03.

  

Deferred Compensation Benefits for Certain Executives

     31   

Section 6.04.

  

Participation; Distributions

     31    ARTICLE VII WELFARE BENEFIT PLANS      32   

Section 7.01.

  

Welfare Plans

     32   

Section 7.02.

  

COBRA and HIPAA

     33   

Section 7.03.

  

Vacation, Holidays and Leaves of Absence

     34   

 

-i-



--------------------------------------------------------------------------------

Section 7.04.

  

Severance and Unemployment Compensation

     34   

Section 7.05.

  

Workers’ Compensation

     34   

Section 7.06.

  

Insurance Contracts

     34   

Section 7.07.

  

Third-Party Vendors

     34   

Section 7.08.

  

SpinCo Retained Welfare Plans

     34    ARTICLE VIII NON-U.S. EMPLOYEES      35    ARTICLE IX MISCELLANEOUS
     35   

Section 9.01.

  

Employee Records

     35   

Section 9.02.

  

Preservation of Rights to Amend

     36   

Section 9.03.

  

Fiduciary Matters

     36   

Section 9.04.

  

Further Assurances

     36   

Section 9.05.

  

Counterparts; Entire Agreement; Corporate Power

     37   

Section 9.06.

  

Governing Law

     37   

Section 9.07.

  

Assignability

     38   

Section 9.08.

  

Third-Party Beneficiaries

     38   

Section 9.09.

  

Notices

     38   

Section 9.10.

  

Severability

     39   

Section 9.11.

  

Force Majeure

     39   

Section 9.12.

  

Headings

     39   

Section 9.13.

  

Survival of Covenants

     39   

Section 9.14.

  

Waivers of Default

     39   

Section 9.15.

  

Dispute Resolution

     40   

Section 9.16.

  

Specific Performance

     40   

Section 9.17.

  

Amendments

     40   

Section 9.18.

  

Interpretation

     40   

Section 9.19.

  

Mutual Drafting

     41   

 

-ii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT, dated as of June 27, 2014 (this “Agreement”),
is by and between Rayonier Inc., a North Carolina corporation (“Rayonier”), and
Rayonier Advanced Materials Inc., a Delaware corporation (“SpinCo”).

R E C I T A L S:

WHEREAS, the board of directors of Rayonier (the “Rayonier Board”) has
determined that it is in the best interests of Rayonier and its shareholders to
create a new publicly traded company that shall operate the SpinCo Business;

WHEREAS, in furtherance of the foregoing, the Rayonier Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the
Rayonier Business (the “Separation”) and, following the Separation, make a
distribution, on a pro rata basis, to holders of Rayonier Shares on the Record
Date of all the outstanding SpinCo Shares owned by Rayonier (the
“Distribution”);

WHEREAS, in order to effectuate the Separation and Distribution, Rayonier and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
May 28, 2014 (the “Separation and Distribution Agreement”); and

WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation and benefit matters.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below. Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
them in the Separation and Distribution Agreement.

“Action” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Adjusted SpinCo Stock Value” shall mean the product obtained by multiplying
(i) the SpinCo Stock Value and (ii) the Distribution Ratio.

“Affiliate” shall have the meaning set forth in the Separation and Distribution
Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble to this Agreement
and shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.17.

“Ancillary Agreement” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Assets” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Benefit Plan” shall mean any contract, agreement, policy, practice, program,
plan, trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
thrift plans, supplemental pension plans and welfare plans, and contracts,
agreements, policies, practices, programs, plans, trusts, commitments and
arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
accidental death and dismemberment, disability and accident insurance, tuition
reimbursement, travel reimbursement, vacation, sick, personal or bereavement
days, leaves of absences and holidays; provided, however, the term “Benefit
Plan” does not include any government-sponsored benefits, such as workers’
compensation, unemployment or any similar plans, programs or policies.

“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Section 601 et seq. of ERISA and at Section 4980B of the
Code.

“Code” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Corporate Bonus Continuation Period” shall mean a period of time commencing as
of the Distribution Date and ending on the earlier of December 31, 2015 and the
first regularly scheduled meeting of SpinCo shareholders occurring more than 12
months after the Distribution Date.

“Directors’ Charitable Award Program” shall mean the Rayonier Director’s
Charitable Award Program, as amended January 1, 1997.

“Distribution” shall have the meaning set forth in the recitals to this
Agreement.

“Distribution Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Distribution Ratio” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Effective Time” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

-2-



--------------------------------------------------------------------------------

“Employee” shall mean any Rayonier Group Employee or SpinCo Group Employee.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

“Exchange Act” shall have the meaning set forth in the Separation and
Distribution Agreement.

“FICA” shall have the meaning set forth in Section 3.01(e).

“Force Majeure” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Former Employees” shall mean Former Rayonier Group Employees and Former SpinCo
Group Employees.

“Former Rayonier Group Employee” shall mean any individual who is a former
employee of the Rayonier Group as of the Effective Time and who is not a Former
SpinCo Group Employee.

“Former SpinCo Group Employee” shall mean (i) any individual identified as a
Former SpinCo Group Employee on the list previously prepared by Rayonier, dated
June 2, 2014, (ii) any individual who is a former employee of Rayonier or any of
its former Subsidiaries or Subsidiaries as of the Effective Time, in each case,
whose most recent employment with Rayonier was with a member of the SpinCo Group
or the SpinCo Business, and (iii) any individual who is a former employee of the
Southern Wood Piedmont Company and who as of immediately prior to the Effective
Time is not an employee of Rayonier or its Subsidiaries.

“FUTA” shall have the meaning set forth in Section 3.01(e).

“General Continuation Period” shall mean a period of time commencing as of the
Distribution Date and ending on December 31, 2015.

“Governmental Authority” shall have the meaning set forth in the Separation and
Distribution Agreement.

“HIPAA” shall mean the U.S. Health Insurance Portability and Accountability Act
of 1996, as amended, and the regulations promulgated thereunder.

“Individual Agreement” shall mean any individual (i) employment contract,
(ii) retention, severance or change of control agreement, (iii) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), or (iv) other agreement
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) between a member of the Rayonier Group and a SpinCo
Group Employee, as in effect immediately prior to the Effective Time.

 

-3-



--------------------------------------------------------------------------------

“IRS” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Law” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Liabilities” shall have the meaning set forth in the Separation and
Distribution Agreement.

“NYSE” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Party” shall mean a party to this Agreement.

“Person” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Post-Separation Rayonier Awards” shall mean Post-Separation Rayonier Options,
Post-Separation Rayonier Restricted Stock Awards, Post-Separation Rayonier
Performance Share Awards and Post-Separation Rayonier Time-Vested Awards,
collectively.

“Post-Separation Rayonier Option” shall mean a Rayonier Option adjusted as of
the Effective Time in accordance with Section 4.02(b).

“Post-Separation Rayonier Performance Share Award” shall mean a Rayonier
Performance Share Award adjusted as of the Effective Time in accordance with
Section 4.02(c).

“Post-Separation Rayonier Restricted Stock Award” shall mean a Rayonier
Restricted Stock Award adjusted as of the Effective Time in accordance with
Section 4.02(a).

“Post-Separation Rayonier Stock Value” shall mean the simple average of the
volume weighted average per-share price of Rayonier Shares trading on the NYSE
during each of the first ten (10) full Trading Sessions immediately after the
Effective Time.

“Post-Separation Rayonier Time-Vested Award” shall mean a time-vested equity
award granted as of the Effective Time pursuant to a Rayonier Equity Plan in
accordance with Section 4.02(c)(ii)(A).

“Providing Party” shall have the meaning set forth in Section 2.02(b).

“QDRO” shall mean a qualified domestic relations order within the meaning of
Section 206(d) of ERISA and Section 414(p) of the Code.

“Rayonier” shall have the meaning set forth in the preamble to this Agreement.

“Rayonier Awards” shall mean Rayonier Options, Rayonier Restricted Stock Awards
and Rayonier Performance Share Awards, collectively.

 

-4-



--------------------------------------------------------------------------------

“Rayonier Benefit Plan” shall mean any Benefit Plan established, sponsored or
maintained by Rayonier or any of its Subsidiaries immediately prior to the
Effective Time, excluding any SpinCo Benefit Plan.

“Rayonier Board” shall have the meaning set forth in the recitals to this
Agreement.

“Rayonier Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Rayonier Change of Control” shall have the meaning set forth in
Section 4.02(d).

“Rayonier Compensation Committee” shall mean the Compensation Committee of the
Rayonier Board.

“Rayonier Equity Plan” shall mean any equity compensation plan sponsored or
maintained by Rayonier immediately prior to the Effective Time, including the
Rayonier Incentive Stock Plan, as amended, and the 1994 Rayonier Incentive Stock
Plan, as amended.

“Rayonier Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Rayonier Group Employees” shall have the meaning set forth in Section 3.01(a).

“Rayonier HSA” shall have the meaning set forth in Section 7.01(c).

“Rayonier Liability” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Rayonier Non-Equity Incentive Plan” shall mean the Rayonier Non-Equity
Incentive Plan as in effect immediately prior to the Effective Time.

“Rayonier Nonqualified Plans” shall mean the Rayonier Excess Benefit Plan and
the Rayonier Excess Savings and Deferred Compensation Plan.

“Rayonier Option” shall mean an option to purchase Rayonier Shares granted
pursuant to a Rayonier Equity Plan that is outstanding as of immediately prior
to the Effective Time.

“Rayonier Pension Plan” shall mean the Retirement Plan for Salaried Employees of
Rayonier Inc.

“Rayonier Pension Trust” shall mean the Rayonier Inc. Master Retirement Trust.

“Rayonier Performance Share Award” shall mean a performance share award granted
pursuant to the Rayonier Incentive Stock Plan and a Performance Share Award
Program thereunder that is outstanding as of immediately prior to the Effective
Time.

“Rayonier Ratio” shall mean the quotient obtained by dividing the Rayonier Stock
Value by the Post-Separation Rayonier Stock Value.

 

-5-



--------------------------------------------------------------------------------

“Rayonier Restricted Stock Award” shall mean a restricted stock award granted
pursuant to a Rayonier Equity Plan that is outstanding as of immediately prior
to the Effective Time.

“Rayonier Savings Plan” shall mean the Rayonier Investment and Savings Plan for
Salaried Employees.

“Rayonier Share Fund” shall have the meaning set forth in Section 5.03(b).

“Rayonier Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Rayonier Stock Value” shall mean the simple average of the volume weighted
average per-share price of Rayonier Shares trading “regular way with due bills”
on the NYSE during each of the last ten (10) full Trading Sessions immediately
prior to the Effective Time.

“Rayonier Value Factor” shall mean the quotient obtained by dividing (i) the
Rayonier Stock Value by (ii) the sum of (A) the Adjusted SpinCo Stock Value and
(B) the Post-Separation Rayonier Stock Value.

“Rayonier Welfare Plan” shall mean any Welfare Plan established, sponsored,
maintained or contributed to by Rayonier or any of its Subsidiaries for the
benefit of Employees or Former Employees, including each Welfare Plan listed on
Schedule 1.01(c) but excluding the Rayonier Executive Severance Pay Plan and any
SpinCo Welfare Plan.

“Record Date” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Requesting Party” shall have the meaning set forth in Section 2.02(b).

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

“Separation” shall have the meaning set forth in the recitals to this Agreement.

“Separation and Distribution Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“SpinCo” shall have the meaning set forth in the preamble to this Agreement.

“SpinCo Awards” shall mean SpinCo Options, SpinCo Restricted Stock Awards,
SpinCo Performance Share Awards and SpinCo Time-Vested Awards, collectively.

“SpinCo Benefit Plan” shall mean any Benefit Plan established, sponsored,
maintained or contributed to by a member of the SpinCo Group as of or after the
Effective Time, including any SpinCo Retained Plan.

“SpinCo Board” shall mean the Board of Directors of SpinCo.

 

-6-



--------------------------------------------------------------------------------

“SpinCo Business” shall have the meaning set forth in the Separation and
Distribution Agreement.

“SpinCo Change of Control” shall have the meaning set forth in Section 4.02(d).

“SpinCo Compensation Committee” shall mean the Compensation Committee of the
SpinCo Board.

“SpinCo Designees” shall have the meaning set forth in the Separation and
Distribution Agreement.

“SpinCo Equity Plan” shall mean the SpinCo 2014 Equity Incentive Plan.

“SpinCo Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

“SpinCo Group Employees” shall have the meaning set forth in Section 3.01(a).

“SpinCo HSA” shall have the meaning set forth in Section 7.01(c).

“SpinCo Liability” shall have the meaning set forth in the Separation and
Distribution Agreement.

“SpinCo Non-Equity Incentive Plan” shall mean the SpinCo Non-Equity Incentive
Plan established pursuant to Section 4.03(a).

“SpinCo Nonqualified Plan” shall mean the SpinCo Excess Benefit Plan and the
SpinCo Excess Savings and Deferred Compensation Plan, collectively.

“SpinCo Option” shall mean an option to purchase SpinCo Shares granted by SpinCo
pursuant to the SpinCo Equity Plan in accordance with Section 4.02(b).

“SpinCo Outside Directors’ Compensation Program” shall mean the SpinCo Outside
Directors’ Compensation Program established pursuant to Section 4.05(a).

“SpinCo Pension Plan” shall mean the Retirement Plan for Salaried Employees of
SpinCo Inc.

“SpinCo Pension Trust” shall have the meaning set forth in Section 5.01(a).

“SpinCo Performance Share Award” shall mean a performance share award granted
pursuant to the SpinCo Equity Plan and a SpinCo Performance Share Award Program
thereunder in accordance with Section 4.02(c).

“SpinCo Ratio” shall mean the quotient obtained by dividing the Rayonier Stock
Value by the SpinCo Stock Value.

“SpinCo Restricted Stock Award” shall mean a restricted stock award granted
pursuant to the SpinCo Equity Plan in accordance with Section 4.02(a).

 

-7-



--------------------------------------------------------------------------------

“SpinCo Retained Bonus Plans” shall have the meaning set forth in
Section 4.03(b).

“SpinCo Retained Pension Plans” shall have the meaning set forth in
Section 5.02.

“SpinCo Retained Plan” means a SpinCo Retained Bonus Plan, SpinCo Retained
Pension Plan, SpinCo Retained Savings Plan or SpinCo Retained Welfare Plan.

“SpinCo Retained Savings Plans” shall have the meaning set forth in
Section 5.04.

“SpinCo Retained Welfare Plans” shall have the meaning set forth in
Section 7.08.

“SpinCo Savings Plan” shall mean the SpinCo Investment and Savings Plan for
Salaried Employees.

“SpinCo Share Fund” shall have the meaning set forth in Section 5.03(c).

“SpinCo Shares” shall have the meaning set forth in the Separation and
Distribution Agreement.

“SpinCo Stock Value” shall mean the simple average of the volume weighted
average per-share price of SpinCo Shares trading on the NYSE during each of the
first ten (10) full Trading Sessions immediately after the Effective Time.

“SpinCo Time-Vested Award” shall mean a time-vested equity award granted
pursuant to the SpinCo Equity Plan in accordance with Section 4.02(c)(ii)(B).

“SpinCo Value Factor” shall mean the quotient obtained by dividing (i) the
Rayonier Stock Value by (ii) the sum of (A) the SpinCo Stock Value and (B) the
quotient obtained by dividing the Post-Separation Rayonier Stock Value by the
Distribution Ratio.

“SpinCo Welfare Plans” shall mean the Welfare Plans established, sponsored,
maintained or contributed to by any member of the SpinCo Group for the benefit
of SpinCo Group Employees and Former SpinCo Group Employees, including any
SpinCo Retained Welfare Plans.

“Subsidiary” shall have the meaning set forth in the Separation and Distribution
Agreement.

“Third Party” shall have the meaning set forth in the Separation and
Distribution Agreement.

“Trading Session” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the NYSE and ending
with the determination of the closing price on the NYSE, in which trading in
Rayonier Shares or SpinCo Shares (as applicable) is permitted on the NYSE.

“Transferred Account Balances” shall have the meaning set forth in
Section 7.01(d).

 

-8-



--------------------------------------------------------------------------------

“Transferred Director” shall have the meaning set forth in Section 4.05(a).

“Transition Services Agreement” shall have the meaning set forth in the
Separation and Distribution Agreement.

“U.S.” shall mean the United States of America.

“Welfare Benefit Continuation Period” shall mean a period of time commencing as
of the Distribution Date and ending on December 31, 2014.

“Welfare Plan” shall mean any “welfare plan” (as defined in Section 3(1) of
ERISA) or a “cafeteria plan” under Section 125 of the Code, and any benefits
offered thereunder, and any other plan offering health benefits (including
medical, prescription drug, dental, vision, mental health, substance abuse and
retiree health), disability benefits, or life, accidental death and
dismemberment, and business travel insurance, pre-tax premium conversion
benefits, dependent care assistance programs, employee assistance programs, paid
time-off programs, contribution funding toward a health savings account,
flexible spending accounts or cashable credits.

Section 1.02. Interpretation. Section 10.16 of the Separation and Distribution
Agreement is hereby incorporated by reference.

ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

Section 2.01. General Principles.

(a) Acceptance and Assumption of SpinCo Liabilities. On or prior to the
Effective Time, but in any case prior to the Distribution, SpinCo and the
applicable SpinCo Designees shall accept, assume and agree to faithfully
perform, discharge and fulfill all of the following Liabilities in accordance
with their respective terms (each of which shall be considered a SpinCo
Liability), regardless of when or where such Liabilities arose or arise, or
whether the facts on which they are based occurred prior to or subsequent to the
Effective Time, regardless of where or against whom such Liabilities are
asserted or determined (including any Liabilities arising out of claims made by
Rayonier’s or SpinCo’s respective directors, officers, Employees, Former
Employees, agents, Subsidiaries or Affiliates against any member of the Rayonier
Group or the SpinCo Group) or whether asserted or determined prior to the date
hereof, and regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud or misrepresentation by any
member of the Rayonier Group or the SpinCo Group, or any of their respective
directors, officers, Employees, Former Employees, agents, Subsidiaries or
Affiliates:

(i) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
this Agreement), commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any SpinCo Group Employees and Former SpinCo
Group Employees after the Effective Time, without regard to when such wages,
salaries, incentive compensation, equity compensation, commissions, bonuses or
other employee compensation or benefits are or may have been awarded or earned;

 

-9-



--------------------------------------------------------------------------------

(ii) any and all Liabilities whatsoever with respect to claims made by or with
respect to any SpinCo Group Employees or Former SpinCo Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
Rayonier Group pursuant to this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement; and

(iii) any and all Liabilities expressly assumed or retained by any member of the
SpinCo Group pursuant to this Agreement.

(b) Acceptance and Assumption of Rayonier Liabilities. On or prior to the
Effective Time, but in any case prior to the Distribution, Rayonier and certain
members of the Rayonier Group designated by Rayonier shall accept, assume and
agree to faithfully perform, discharge and fulfill all of the following
Liabilities held by SpinCo or any SpinCo Designee and Rayonier and the
applicable members of the Rayonier Group shall be responsible for such
Liabilities in accordance with their respective terms (each of which shall be
considered a Rayonier Liability), regardless of when or where such Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the Effective Time, regardless of where or against whom such
Liabilities are asserted or determined (including any Liabilities arising out of
claims made by Rayonier’s or SpinCo’s respective directors, officers, Employees,
Former Employees, agents, Subsidiaries or Affiliates against any member of the
Rayonier Group or the SpinCo Group) or whether asserted or determined prior to
the date hereof, and regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of Law, fraud or misrepresentation by any
member of the Rayonier Group or the SpinCo Group, or any of their respective
directors, officers, Employees, Former Employees, agents, Subsidiaries or
Affiliates:

(i) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), equity compensation (as the same may be modified by
this Agreement), commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any Rayonier Group Employees and Former
Rayonier Group Employees after the Effective Time, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses or other employee compensation or benefits are or may have been awarded
or earned;

(ii) any and all Liabilities whatsoever with respect to claims made by or with
respect to any Rayonier Group Employees or Former Rayonier Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
SpinCo Group pursuant to this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement; and

(iii) any and all Liabilities expressly assumed or retained by any member of the
Rayonier Group pursuant to this Agreement.

(c) Unaddressed Liabilities. To the extent that this Agreement does not address
particular Liabilities under any Benefit Plan and the Parties later determine
that they should be allocated in connection with the Distribution, the Parties
shall agree in good faith on the allocation, taking into account the handling of
comparable Liabilities under this Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 2.02. Service Credit.

(a) Service for Eligibility, Vesting and Benefit Purposes. The SpinCo Benefit
Plans shall, and SpinCo shall cause each member of the SpinCo Group to,
recognize each SpinCo Group Employee’s and each Former SpinCo Group Employee’s
full service with Rayonier or any of its Subsidiaries or predecessor entities at
or before the Effective Time, to the same extent that such service was credited
by Rayonier for similar purposes prior to the Effective Time as if such full
service had been performed for a member of the SpinCo Group, for purposes of
eligibility, vesting and determination of level of benefits under any such
SpinCo Benefit Plan.

(b) Evidence of Prior Service. Notwithstanding anything in this Agreement to the
contrary, but subject to Section 3.02 and applicable Law, upon reasonable
request by either Party (the “Requesting Party”), the other Party (the
“Providing Party”) will provide to the Requesting Party copies of any records
available to the Providing Party to document the service, plan participation and
membership of former Employees of the Providing Party who are then Employees of
the Requesting Party, and will cooperate with the Requesting Party to resolve
any discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
any such Employee.

Section 2.03. Benefit Plans.

(a) Establishment of Plans. Before the Effective Time, SpinCo shall, or shall
cause an applicable member of the SpinCo Group to, adopt Benefit Plans (and
related trusts, if applicable), with terms comparable (or such other standard as
is specified in this Agreement with respect to any particular Benefit Plan) to
those of the corresponding Rayonier Benefit Plans, including in particular those
listed on Schedule 2.03(a); provided, however, that SpinCo may limit
participation in any such SpinCo Benefit Plan to SpinCo Group Employees and
Former SpinCo Group Employees who participated in the corresponding Rayonier
Benefit Plan immediately prior to the Effective Time.

(b) Information and Operation. Rayonier shall provide SpinCo with information
describing each Rayonier Benefit Plan election made by a SpinCo Group Employee
or Former SpinCo Group Employee that may have application to SpinCo Benefit
Plans from and after the Effective Time, and SpinCo shall use its commercially
reasonable efforts to administer the SpinCo Benefit Plans using those elections.
Each Party shall, upon reasonable request, provide the other Party and the other
Party’s respective Affiliates, agents, and vendors all information reasonably
necessary to the other Party’s operation or administration of its Benefit Plans.

(c) No Duplication or Acceleration of Benefits. Notwithstanding anything to the
contrary in this Agreement, the Separation and Distribution Agreement or any
Ancillary Agreement, no participant in any SpinCo Benefit Plan shall receive
service credit or benefits to the extent that receipt of such service credit or
benefits would result in duplication of benefits provided to such participant by
the corresponding Rayonier Benefit Plan or any other plan, program or
arrangement sponsored or maintained by a member of the Rayonier Group.
Furthermore, unless expressly provided for in this Agreement, the Separation and
Distribution Agreement or in any Ancillary Agreement or required by applicable
Law, no provision in this Agreement shall be construed to create any right to
accelerate vesting or entitlements under any compensation or

 

-11-



--------------------------------------------------------------------------------

Benefit Plan, program or arrangement sponsored or maintained by a member of the
Rayonier Group or member of the SpinCo Group on the part of any Employee or
Former Employee.

(d) No Expansion of Participation. Unless otherwise expressly provided in this
Agreement, as otherwise determined or agreed to by Rayonier and SpinCo, as
required by applicable Law, or as explicitly set forth in a SpinCo Benefit Plan,
a SpinCo Group Employee or Former SpinCo Group Employee shall be entitled to
participate in the SpinCo Benefit Plans at the Effective Time only to the extent
that such SpinCo Group Employee or Former SpinCo Group Employee was entitled to
participate in the corresponding Rayonier Benefit Plan as in effect immediately
prior to the Effective Time (to the extent that such SpinCo Group Employee or
Former SpinCo Group Employee does not participate in the respective SpinCo
Benefit Plan immediately prior to the Effective Time), it being understood that
this Agreement does not expand (i) the number of SpinCo Group Employees or
Former SpinCo Group Employees entitled to participate in any SpinCo Benefit Plan
or (ii) the participation rights of SpinCo Group Employees or Former SpinCo
Group Employees in any SpinCo Benefit Plans beyond the rights of such SpinCo
Group Employees or Former SpinCo Group Employees under the corresponding
Rayonier Benefit Plans, in each case, after the Effective Time.

(e) Transition Services. The Parties acknowledge that the Rayonier Group or the
SpinCo Group may provide administrative services for certain of the other
Party’s compensation and benefit programs for a transitional period under the
terms of the Transition Services Agreement. The Parties agree to enter into a
business associate agreement (if required by HIPAA or other applicable health
information privacy Laws) in connection with such Transition Services Agreement.

(f) Beneficiaries. References to Rayonier Group Employees, Former Rayonier Group
Employees, SpinCo Group Employees, Former SpinCo Group Employees, and
non-employee directors of either Rayonier or SpinCo (including Transferred
Directors), shall be deemed to refer to their beneficiaries, dependents,
survivors and alternate payees, as applicable.

Section 2.04. Individual Agreements.

(a) Assignment by Rayonier. To the extent necessary, Rayonier shall assign, or
cause an applicable member of the Rayonier Group to assign, to SpinCo or another
member of the SpinCo Group, as designated by SpinCo, all Individual Agreements,
with such assignment to be effective as of the Effective Time; provided,
however, that to the extent that assignment of any such Individual Agreement is
not permitted by the terms of such agreement or by applicable Law, effective as
of the Effective Time, each member of the SpinCo Group shall be considered to be
a successor to each member of the Rayonier Group for purposes of, and a
third-party beneficiary with respect to, such Individual Agreement, such that
each member of the SpinCo Group shall enjoy all of the rights and benefits under
such agreement (including rights and benefits as a third-party beneficiary),
with respect to the business operations of the SpinCo Group; provided, further,
that in no event shall Rayonier be permitted to enforce any Individual Agreement
(including any agreement containing non-competition or non-solicitation
covenants) against a SpinCo Group Employee or Former SpinCo Group Employee for
action taken in such individual’s capacity as a SpinCo Group Employee or Former
SpinCo Group Employee.

 

-12-



--------------------------------------------------------------------------------

(b) Assumption by SpinCo. Effective as of the Effective Time, SpinCo will assume
and honor, or will cause a member of the SpinCo Group to assume and honor, any
individual agreement to which any SpinCo Group Employee or Former SpinCo Group
Employee is a party with any member of the Rayonier Group, including any
Individual Agreement.

Section 2.05. Collective Bargaining. Effective no later than immediately prior
to the Effective Time, to the extent necessary, SpinCo shall cause the
appropriate member of the SpinCo Group to (a) assume all collective bargaining
agreements (including any national, sector or local collective bargaining
agreement) that cover SpinCo Group Employees or Former SpinCo Group Employees
and the Liabilities arising under any such collective bargaining agreements, and
(b) join any industrial, employer or similar association or federation if
membership is required for the relevant collective bargaining agreement to
continue to apply.

Section 2.06. Non-U.S. Regulatory Compliance. Rayonier shall have the authority
to adjust the treatment described in this Agreement with respect to SpinCo Group
Employees who are located outside of the United States in order to ensure
compliance with the applicable laws or regulations of countries outside of the
United States or to preserve the tax benefits provided under local tax law or
regulation before the Distribution.

ARTICLE III

ASSIGNMENT OF EMPLOYEES

Section 3.01. Active Employees.

(a) Assignment and Transfer of Employees. Effective no later than immediately
prior to the Effective Time and except as otherwise agreed by the Parties,
(i) the applicable member of the Rayonier Group shall have taken such actions as
are necessary to ensure that each individual who is intended to be an employee
of the SpinCo Group as of immediately after the Effective Time (including any
such individual who is not actively working as of the Effective Time as a result
of an illness, injury or leave of absence approved by the Rayonier Human
Resources department or otherwise taken in accordance with applicable Law)
(collectively, the “SpinCo Group Employees”) is employed by a member of the
SpinCo Group as of immediately after the Effective Time, and (ii) the applicable
member of the Rayonier Group shall have taken such actions as are necessary to
ensure that each individual who is intended to be an employee of the Rayonier
Group as of immediately after the Effective Time (including any such individual
who is not actively working as of the Effective Time as a result of an illness,
injury or leave of absence approved by the Rayonier Human Resources department
or otherwise taken in accordance with applicable Law) and any other individual
employed by the Rayonier Group as of the Effective Time who is not a SpinCo
Group Employee (collectively, the “Rayonier Group Employees”) is employed by a
member of the Rayonier Group as of immediately after the Effective Time. Each of
the Parties agrees to execute, and to seek to have the applicable Employees
execute, such documentation, if any, as may be necessary to reflect such
assignment and/or transfer.

(b) At-Will Status. Nothing in this Agreement shall create any obligation on the
part of any member of the Rayonier Group or any member of the SpinCo Group to
(i) continue the employment of any Employee or permit the return from a leave of
absence for any period after the

 

-13-



--------------------------------------------------------------------------------

date of this Agreement (except as required by applicable Law) or (ii) change the
employment status of any Employee from “at-will,” to the extent that such
Employee is an “at-will” employee under applicable Law.

(c) Severance. The Parties acknowledge and agree that the Distribution and the
assignment, transfer or continuation of the employment of Employees as
contemplated by this Section 3.01 shall not be deemed an involuntary termination
of employment entitling any SpinCo Group Employee or Rayonier Group Employee to
severance payments or benefits.

(d) Not a Change of Control/Change in Control. The Parties acknowledge and agree
that neither the consummation of the Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement or any
other Ancillary Agreement shall be deemed a “change of control,” “change in
control,” or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the Rayonier Group or member of the SpinCo Group.

(e) Payroll and Related Taxes. With respect to any SpinCo Group Employee or
group of SpinCo Group Employees, the Parties shall, or shall cause their
respective Subsidiaries to, (i) treat SpinCo (or the applicable member of the
SpinCo Group) as a “successor employer” and Rayonier (or the applicable member
of the Rayonier Group) as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, for purposes of taxes imposed under the
United States Federal Insurance Contributions Act, as amended (“FICA”), or the
United States Federal Unemployment Tax Act, as amended (“FUTA”), (ii) cooperate
with each other to avoid, to the extent possible, the restart of FICA and FUTA
upon or following the Effective Time with respect to each such SpinCo Group
Employee for the tax year during which the Effective Time occurs, and (iii) use
commercially reasonably efforts to implement the alternate procedure described
in Section 5 of Revenue Procedure 2004-53; provided, however, that, to the
extent that SpinCo (or the applicable member of the SpinCo Group) cannot be
treated as a “successor employer” to Rayonier (or the applicable member of the
Rayonier Group) within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code with respect to any SpinCo Group Employee or group of SpinCo Group
Employees, (x) with respect to the portion of the tax year commencing on
January 1, 2014 and ending on the Distribution Date, Rayonier will (A) be
responsible for all payroll obligations, tax withholding and reporting
obligations for such SpinCo Group Employees and (B) furnish a Form W-2 or
similar earnings statement to all such SpinCo Group Employees for such period,
and (y) with respect to the remaining portion of such tax year, SpinCo will
(A) be responsible for all payroll obligations, tax withholding and reporting
obligations regarding such SpinCo Group Employees and (B) furnish a Form W-2 or
similar earnings statement to all such SpinCo Group Employees.

Section 3.02. No-Hire and Non-Solicitation. Each Party agrees that, for a period
of two years from the Distribution Date, such Party shall not hire or solicit
for employment any individual who is a Rayonier Group Employee, in the case of
SpinCo, or a SpinCo Group Employee, in the case of Rayonier; provided, however,
that, without limiting the generality of the foregoing prohibition on
solicitation and hiring Employees of the other Party, this Section 3.02 shall
not prohibit (a) generalized solicitations that are not directed to specific
Persons or Employees of the other Party, (b) the solicitation and hiring of a
Person whose employment was involuntarily terminated by the other Party, or
(c) the solicitation and hiring of a Person after

 

-14-



--------------------------------------------------------------------------------

receipt by the soliciting Party (in advance of any solicitation or, in the case
of a response to a general solicitation as permitted under clause (a) above, in
advance of any subsequent solicitation in connection with the recruiting
process) of the express written consent of the senior Human Resources executive
of the Party that employs the Person who is to be solicited and/or hired. Except
as provided in clause (b) above with respect to involuntary terminations,
without regard to the use of the term “Employee” or “employs,” the restrictions
under this Section 3.02 shall be applicable to (i) Rayonier Group Employees
whose employment terminates after the Effective Time, and (ii) SpinCo Group
Employees whose employment terminates after the Effective Time, in each case,
until the date that is six months after such Employee’s last date of employment
with Rayonier or SpinCo, as applicable. For the avoidance of doubt, the
restrictions under this Section 3.02 shall not apply to Former Rayonier Group
Employees or Former SpinCo Group Employees whose most recent employment with
Rayonier and its Subsidiaries was terminated prior to the Effective Time.

ARTICLE IV

EQUITY, INCENTIVE AND EXECUTIVE COMPENSATION

Section 4.01. Generally. Each Rayonier Award granted that is outstanding as of
immediately prior to the Effective Time shall be adjusted as described below;
provided, however, that, effective immediately prior to the Effective Time, the
Rayonier Compensation Committee may provide for different adjustments with
respect to some or all Rayonier Awards to the extent that the Rayonier
Compensation Committee deems such adjustments necessary and appropriate. Any
adjustments made by the Rayonier Compensation Committee pursuant to the
foregoing sentence shall be deemed incorporated by reference herein as if fully
set forth below and shall be binding on the Parties and their respective
Affiliates. Before the Effective Time, the SpinCo Equity Plan shall be
established, with such terms as are necessary to permit the implementation of
the provisions of Section 4.02.

Section 4.02. Equity Incentive Awards.

(a) Restricted Stock. Each holder of an outstanding Rayonier Restricted Stock
Award immediately prior to the Effective Time shall receive, as of the Effective
Time, a SpinCo Restricted Stock Award for such number of shares as determined by
applying the Distribution Ratio in the same way as if the outstanding Rayonier
Restricted Stock Award comprised fully vested Rayonier Shares as of the
Effective Time. Except as set forth in this Section 4.02, the Post-Separation
Rayonier Restricted Stock Award and the SpinCo Restricted Stock Award issued in
accordance with this Section 4.02 both shall be subject to the same terms and
conditions (including with respect to vesting) immediately after the Effective
Time as were applicable to the Rayonier Restricted Stock Award immediately prior
to the Effective Time (except as otherwise provided herein, including in
Sections 4.02(d) and (e)).

(b) Stock Options. Each Rayonier Option that is outstanding immediately prior to
the Effective Time, regardless of by whom held, shall be converted as of the
Effective Time into both a Post-Separation Rayonier Option and a SpinCo Option
and shall, except as otherwise provided in this Section 4.02, be subject to the
same terms and conditions (including with respect to vesting and expiration)
after the Effective Time as were applicable to such Rayonier Option

 

-15-



--------------------------------------------------------------------------------

immediately prior to the Effective Time (except as otherwise provided herein,
including in Sections 4.02(d) and (e)); provided, however, that from and after
the Effective Time:

(i) the number of Rayonier Shares subject to such Post-Separation Rayonier
Option, rounded down to the nearest whole share, shall be equal to the product
obtained by multiplying (A) the number of Rayonier Shares subject to the
corresponding Rayonier Option immediately prior to the Effective Time by (B) the
Rayonier Value Factor;

(ii) the number of SpinCo Shares subject to such SpinCo Option, rounded down to
the nearest whole share, shall be equal to the product obtained by multiplying
(A) the number of Rayonier Shares subject to the corresponding Rayonier Option
immediately prior to the Effective Time by (B) the SpinCo Value Factor;

(iii) the per share exercise price of such Post-Separation Rayonier Option,
rounded up to the nearest hundredth of a cent, shall be equal to the quotient
obtained by dividing (A) the per share exercise price of the corresponding
Rayonier Option immediately prior to the Effective Time by (B) the Rayonier
Ratio; and

(iv) the per share exercise price of such SpinCo Option, rounded up to the
nearest hundredth of a cent, shall be equal to the quotient obtained by dividing
(A) the per share exercise price of the corresponding Rayonier Option
immediately prior to the Effective Time by (B) the SpinCo Ratio.

Notwithstanding anything to the contrary in this Section 4.02(b), the exercise
price, the number of Rayonier Shares and SpinCo Shares subject to each
Post-Separation Rayonier Option and SpinCo Option, and the terms and conditions
of exercise of such options shall be determined in a manner consistent with the
requirements of Section 409A of the Code.

(c) Performance Share Awards.

(i) As of the Effective Time, each Rayonier Performance Share Award granted in
2012 shall be converted into a Post-Separation Rayonier Performance Share Award
and a SpinCo Performance Share Award and each such award shall be subject to the
same terms and conditions (including with respect to vesting and applicable
performance criteria) after the Effective Time as were applicable to such
Rayonier Performance Share Award prior to the Effective Time (except as
otherwise provided herein, including in Sections 4.02(d) and (e)); provided,
however, that:

(A) payment, if any, shall be made in Rayonier Shares (with respect to the
Post-Separation Rayonier Performance Share Award) and SpinCo Shares (with
respect to the SpinCo Performance Share Award);

(B) the number of shares subject to (1) such Post-Separation Rayonier
Performance Share Award shall be equal to the number of Rayonier Shares subject
to the corresponding Rayonier Performance Share Award immediately prior to the
Effective Time, and (2) such SpinCo Performance Share Award shall be equal to
(x) the number of Rayonier Shares subject to the Rayonier Performance Share
Award

 

-16-



--------------------------------------------------------------------------------

immediately prior to the Effective Time multiplied by (y) the Distribution
Ratio, rounded down to the nearest whole share;

(C) dividends taken into account for purposes of (1) determining the value of
dividend equivalent accounts or (2) the reinvestment of dividends in the
calculation of total shareholder return, shall be any cash dividends paid on
Rayonier Shares during the performance period and any cash dividends paid on
SpinCo Shares during the portion of the performance period occurring after the
Effective Time;

(D) the stock price at the end of the performance period used to determine stock
price appreciation shall be the sum of (1) the closing price per share of
Rayonier Shares on the NYSE during the 20 trading days preceding December 31,
2014, and (2) the closing price per share of SpinCo Shares on the NYSE during
the 20 trading days preceding December 31, 2014 multiplied by the Distribution
Ratio; and

(E) any determination as to the treatment, upon an Employee’s retirement, of the
Post-Separation Rayonier Performance Share Award and SpinCo Performance Share
Award granted to such Employee pursuant to the Rayonier Equity Plan or the
SpinCo Equity Plan, as applicable, and this Section 4.02(c)(i), shall be made by
the Compensation Committee of the Board of Directors of the Party that directly
or indirectly employs such Employee immediately after the Effective Time
(Rayonier or SpinCo, as applicable); provided, that any such determination shall
apply uniformly to both the Post-Separation Rayonier Performance Share Award and
the SpinCo Performance Share Award held by such Employee.

(ii) As of the Effective Time, each Rayonier Performance Share Award granted in
2013 shall be cancelled in its entirety and, with respect to such Rayonier
Performance Share Awards held by Rayonier Group Employees and SpinCo Group
Employees, replaced as soon as reasonably practicable following the Effective
Time (but not later than 90 days following the Effective Time) with a new award
as follows:

(A) each Rayonier Performance Share Award granted in 2013 and held by a Rayonier
Group Employee immediately prior to the Effective Time shall be replaced with a
Post-Separation Rayonier Time-Vested Award. The number of shares subject to such
Post-Separation Rayonier Time-Vested Award shall be equal to (1) the fair market
value (at the target level of performance) of the corresponding Rayonier
Performance Share Award on the date that it was originally granted (as reflected
in Rayonier’s records), divided by (2) the Post-Separation Rayonier Stock Value.
Such Post-Separation Rayonier Time-Vested Award shall vest in full on the second
anniversary of the Distribution Date, subject to such Rayonier Group Employee’s
continued employment with Rayonier through such second anniversary or such
earlier date as is provided in the award agreement governing such
Post-Separation Rayonier Time-Vested Award or otherwise determined by the
Rayonier Compensation Committee following the Effective Time; and

(B) each Rayonier Performance Share Award granted in 2013 and held by a SpinCo
Group Employee immediately prior to the Effective Time shall be

 

-17-



--------------------------------------------------------------------------------

replaced with a SpinCo Time-Vested Award. The number of shares subject to such
SpinCo Time-Vested Award shall be equal to (1) the fair market value (at the
target level of performance) of the corresponding Rayonier Performance Share
Award on the date that it was originally granted (as reflected in Rayonier’s
records), divided by (2) the SpinCo Stock Value. Such SpinCo Time-Vested Award
shall vest in full on the second anniversary of the Distribution Date, subject
to such SpinCo Group Employee’s continued employment with SpinCo through such
second anniversary or such earlier date as is provided in the award agreement
governing such SpinCo Time-Vested Award or otherwise determined by the SpinCo
Compensation Committee following the Effective Time.

(iii) As of the Effective Time, each Rayonier Performance Share Award granted in
2014 shall be cancelled in its entirety and, with respect to such Rayonier
Performance Share Awards held by Rayonier Group Employees and SpinCo Group
Employees, replaced as soon as reasonably practicable following the Effective
Time (but not later than 90 days following the Effective Time) with a new award
as follows:

(A) each Rayonier Performance Share Award granted in 2014 and held by a Rayonier
Group Employee immediately prior to the Effective Time shall be replaced with a
Post-Separation Rayonier Performance Share Award. The number of shares subject
to such Post-Separation Rayonier Performance Share Award shall be equal to
(1) the fair market value (at the target level of performance) of the
corresponding Rayonier Performance Share Award on the date that it was
originally granted (as reflected in Rayonier’s records), divided by (2) the
Post-Separation Rayonier Stock Value. Such Post-Separation Rayonier Performance
Share Award shall be subject to such terms and conditions as are determined by
the Rayonier Compensation Committee prior to the Distribution Date; provided,
that (x) such Post-Separation Rayonier Performance Share Award shall be
denominated only in Rayonier Shares (and cash in respect of any dividend
equivalents thereon), and (y) the applicable performance period shall end on
December 31, 2016; and

(B) each Rayonier Performance Share Award granted in 2014 and held by a SpinCo
Group Employee immediately prior to the Effective Time shall be replaced with a
SpinCo Performance Share Award. The number of shares subject to such SpinCo
Performance Share Award shall be equal to (1) the fair market value (at the
target level of performance) of the corresponding Rayonier Performance Share
Award on the date that it was originally granted (as reflected in Rayonier’s
records) divided by (2) the SpinCo Stock Value. Such SpinCo Performance Share
Award shall be subject to such terms and conditions as are determined by the
SpinCo Compensation Committee; provided, that (x) such SpinCo Performance Share
Award shall be in the form of restricted SpinCo Shares (and cash in respect of
dividends payable to holders of such restricted SpinCo shares, which may be
subject to future vesting requirements as determined by the SpinCo Compensation
Committee), and (y) the applicable performance period shall end on December 31,
2016.

(d) Miscellaneous Award Terms. With respect to Post-Separation Rayonier Awards
and SpinCo Awards, (i) employment with or service to the Rayonier Group shall be
treated as employment with and service to SpinCo with respect to SpinCo Awards
held by

 

-18-



--------------------------------------------------------------------------------

Rayonier Group Employees or Rayonier non-employee directors, and (ii) employment
with or service to the SpinCo Group shall be treated as employment with or
service to Rayonier with respect to Post-Separation Rayonier Awards held by
SpinCo Group Employees or Transferred Directors. In addition, none of the
Separation, the Distribution or any employment transfer described in
Section 3.01(a) shall constitute a termination of employment for any Employee
for purposes of any Post-Separation Rayonier Award or any SpinCo Award. After
the Effective Time, for any award adjusted under this Section 4.02, any
reference to a “change in control,” “change of control” or similar definition in
an award agreement, employment agreement or Rayonier Equity Plan applicable to
such award (A) with respect to Post-Separation Rayonier Awards, shall be deemed
to refer to a “change in control,” “change of control” or similar definition as
set forth in the applicable award agreement, employment agreement or Rayonier
Equity Plan (a “Rayonier Change of Control”), and (B) with respect to SpinCo
Awards, shall be deemed to refer to a “Change in Control” as defined in the
SpinCo Equity Plan (a “SpinCo Change of Control”). Without limiting the
foregoing, with respect to provisions related to vesting of awards, a Rayonier
Change of Control shall be treated as a SpinCo Change of Control for purposes of
SpinCo Awards held by Rayonier Group Employees, Former Rayonier Group Employees
and Rayonier non-employee directors, and a SpinCo Change of Control shall be
treated as a Rayonier Change of Control for purposes of Post-Separation Rayonier
Awards held by SpinCo Group Employees, Former SpinCo Group Employees and
Transferred Directors.

(e) Equity Plan Restrictive Covenants. Without limiting the generality of
Section 2.04(a), effective as of the Effective Time, to the extent permitted
under applicable Law, each member of the SpinCo Group shall be considered to be
a successor to each member of the Rayonier Group for purposes of, and a
third-party beneficiary with respect to, the restrictive covenants (including
non-competition covenants) contained in the Rayonier Equity Plans and award
agreements thereunder (only to the extent that such agreements are not assigned
to SpinCo in accordance with Section 2.04), such that each member of the SpinCo
Group shall enjoy all of the rights and benefits under such arrangements
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the SpinCo Group; provided, that from and after the
Distribution Date, in no event shall Rayonier or any member of the Rayonier
Group be permitted to enforce any restrictive covenant (including
non-competition covenants) in the Rayonier Equity Plan or any award agreement
thereunder against a SpinCo Group Employee or Former SpinCo Group Employee for
action taken in such individual’s capacity as a SpinCo Group Employee or Former
SpinCo Group Employee.

(f) Tax Reporting and Withholding.

(i) Except as otherwise provided in this Section 4.02(f), after the Effective
Time, Post-Separation Rayonier Awards, regardless of by whom held, shall be
settled by Rayonier, and SpinCo Awards, regardless of by whom held, shall be
settled by SpinCo.

(ii) Upon the vesting of SpinCo Awards, SpinCo shall be solely responsible for
ensuring the satisfaction of all applicable tax withholding requirements on
behalf of each SpinCo Group Employee or Former SpinCo Group Employee and for
ensuring the collection and remittance of employee withholding taxes to the
Rayonier Group with respect to each Rayonier Group Employee or Former Rayonier
Group Employee (with Rayonier Group being responsible for remittance of the
applicable employee taxes and payment and remittance of

 

-19-



--------------------------------------------------------------------------------

the applicable employer taxes relating to Rayonier Group Employees and Former
Rayonier Group Employees to the applicable Governmental Authority). Upon the
vesting of Post-Separation Rayonier Awards, Rayonier shall be solely responsible
for ensuring the satisfaction of all applicable tax withholding requirements on
behalf of each Rayonier Group Employee or Former Rayonier Group Employee and for
ensuring the collection and remittance of employee withholding taxes to the
SpinCo Group with respect to each SpinCo Group Employee or Former SpinCo Group
Employee (with SpinCo Group being responsible for remittance of the applicable
employee taxes and payment and remittance of the applicable employer taxes
relating to SpinCo Group Employees and Former SpinCo Group Employees to the
applicable Governmental Authority). Following the Effective Time, Rayonier shall
be responsible for all income tax reporting in respect of Post-Separation
Rayonier Awards and SpinCo Awards held by Rayonier Group Employees, Former
Rayonier Group Employees and individuals who are or were Rayonier non-employee
directors, and SpinCo will be responsible for all income tax reporting in
respect of Post-Separation Rayonier Awards and SpinCo Awards held by SpinCo
Group Employees, Former SpinCo Group Employees and Transferred Directors.

(iii) SpinCo shall be responsible for the settlement of cash dividend
equivalents on any Post-Separation Rayonier Awards or SpinCo Awards held by a
SpinCo Group Employee, Former SpinCo Group Employee or Transferred Director.
Prior to the date any such settlement is due, Rayonier shall pay SpinCo in cash
amounts required to settle (A) any dividend equivalents with respect to
Post-Separation Rayonier Awards and (B) any dividend equivalents accrued prior
to the Effective Time with respect to SpinCo Awards. Rayonier shall be
responsible for the settlement of cash dividends equivalents on any
Post-Separation Rayonier Awards or SpinCo Awards held by a Rayonier Group
Employee, Former Rayonier Group Employee or non-employee director of Rayonier.
Prior to the date any such settlement is due, SpinCo shall pay Rayonier in cash
amounts required to settle any dividend equivalents accrued following the
Effective Time with respect to SpinCo Awards.

(iv) Following the Effective Time, if any Post-Separation Rayonier Award held by
a SpinCo Group Employee, Former SpinCo Group Employee or Transferred Director
shall fail to become vested, such Post-Separation Rayonier Award shall be
forfeited to Rayonier, and if any SpinCo Award held by a Rayonier Group
Employee, Former Rayonier Group Employee or non-employee director of Rayonier
shall fail to become vested, such SpinCo Award shall be forfeited to SpinCo.

(g) Cooperation. Each of the Parties shall establish an appropriate
administration system in order to administer, in an orderly manner,
(i) exercises of vested Post-Separation Rayonier Options and SpinCo Options,
(ii) the vesting and forfeiture of unvested Post-Separation Rayonier Awards and
SpinCo Awards, and (iii) the withholding and reporting requirements with respect
to all awards. Each of the Parties shall work together to unify and consolidate
all indicative data and payroll and employment information on regular timetables
and make certain that each applicable Person’s data and records in respect of
such awards are correct and updated on a timely basis. The foregoing shall
include employment status and information required for vesting and forfeiture of
awards and tax withholding/remittance, compliance with trading windows and
compliance with the requirements of the Exchange Act and other applicable Laws.

 

-20-



--------------------------------------------------------------------------------

(h) Registration and Other Regulatory Requirements. SpinCo agrees to file Forms
S-1, S-3 and S-8 registration statements with respect to, and to cause to be
registered pursuant to the Securities Act, the SpinCo Shares authorized for
issuance under the SpinCo Equity Plan, as required pursuant to the Securities
Act, before the date of issuance of any SpinCo Shares pursuant to the SpinCo
Equity Plan. The Parties shall take such additional actions as are deemed
necessary or advisable to effectuate the foregoing provisions of this
Section 4.02(h), including compliance with securities Laws and other legal
requirements associated with equity compensation awards in affected non-U.S.
jurisdictions. Rayonier agrees to facilitate the adoption and approval of the
SpinCo Equity Plan consistent with the requirements of Treasury Regulations
Section 1.162-27(f)(4)(iii).

Section 4.03. Non-Equity Incentive Plans.

(a) Corporate Bonus Plans.

(i) Before the Effective Time, SpinCo shall establish the SpinCo Non-Equity
Incentive Plan, which, for not less than the Corporate Bonus Continuation
Period, shall have substantially the same terms as of immediately prior to the
Effective Time as the Rayonier Non-Equity Incentive Plan with such changes to
the applicable performance goals as may be necessary in order to reflect the
SpinCo Business following the Separation. Notwithstanding the foregoing, during
the Corporate Bonus Continuation Period, SpinCo may make such changes,
modifications or amendments to the SpinCo Non-Equity Incentive Plan as may be
required by applicable Law or as are necessary and appropriate to reflect the
Separation, it being understood that any such changes, modifications or
amendments shall not result in bonus award opportunities that are less favorable
than those applicable under the Rayonier Non-Equity Incentive Plan to the SpinCo
Group Employees who were participants in the Rayonier Non-Equity Incentive Plan
immediately prior to the Effective Time.

(ii) In respect of any bonus award opportunities outstanding under the Rayonier
Annual Corporate Bonus Program as of immediately prior to the Effective Time,
the Performance Period (as such term is defined in the Rayonier Annual Corporate
Bonus Program) of such awards shall terminate as of immediately prior to the
Effective Time and bonus awards shall be determined as soon as reasonably
practicable after the Effective Time and paid in accordance with the terms of
the Rayonier Annual Corporate Bonus Program as in effect as of immediately prior
to the Effective Time. As of the Effective Time, the Liability in respect of
such bonus awards allocable to SpinCo Group Employees (or Former SpinCo Group
Employees, as applicable) shall be assumed by the SpinCo Group based on the
accrual for such employees as of immediately prior to the Effective Time, and
upon the determination of the actual amount of the bonuses for the SpinCo Group
Employees (or Former SpinCo Group Employees, as applicable) by Rayonier
following the Effective Time, any such additional Liability shall be assumed by
the SpinCo Group retroactively effective as of the Effective Time. Rayonier and
SpinCo shall pay the amounts awarded to their respective Employees no later than
March 15 of the calendar year after the calendar year in which the Effective
Time occurs, subject to each such Employee’s continued employment with Rayonier
or SpinCo (as applicable) through the date that such bonus awards are paid,
except as otherwise determined by the Compensation Committee of the Board of
Directors of such Employee’s employer.

 

-21-



--------------------------------------------------------------------------------

(iii) As soon as practicable after the Effective Time, (A) Rayonier shall grant
to Rayonier Group Employees participating in the Rayonier Annual Corporate Bonus
Program immediately prior to the Effective Time new bonus award opportunities
with a Performance Period commencing as of the Distribution Date and ending as
of the last day of the calendar year in which the Effective Time occurs, which
awards shall be paid based on the achievement of performance objectives
established in accordance with the terms of the Rayonier Annual Corporate Bonus
Program, and (B) SpinCo shall grant to SpinCo Group Employees participating in
the Rayonier Annual Corporate Bonus Program immediately prior to the Effective
Time new bonus award opportunities with a Performance Period commencing as of
the Effective Time and ending as of the last day of the calendar year in which
the Distribution occurs, which awards shall be paid based on the achievement of
performance objectives established in accordance with the terms of the SpinCo
Annual Corporate Bonus Program.

(b) SpinCo Retained Bonus Plans. As of the Effective Time, the SpinCo Group
shall continue to retain (or assume as necessary) each incentive compensation
plan listed on Schedule 4.03(b) and any other incentive plan for the exclusive
benefit of SpinCo Group Employees and Former SpinCo Group Employees whether or
not sponsored by the SpinCo Group (the “SpinCo Retained Bonus Plans”), and, from
and after the Effective Time, shall be solely responsible for all Liabilities
thereunder; provided, however, that if a portion of the bonus award opportunity
outstanding under any SpinCo Retained Bonus Plan as of immediately prior to the
Effective Time is based on the achievement of performance goals relating to the
Rayonier Group as a whole, the determination of the level of achievement of such
performance goals shall be measured based on the performance of the Rayonier
Group as of the Effective Time as determined by the Rayonier Compensation
Committee.

(c) Allocation of Liabilities. Except as otherwise provided in this Agreement,
(i) the Rayonier Group shall be solely responsible for funding, paying and
discharging all obligations relating to any annual incentive bonus awards under
any Rayonier annual incentive plan or other short-term compensation plan with
respect to payments earned before, as of or after the Effective Time to Rayonier
Group Employees or Former Rayonier Group Employees, and no member of the SpinCo
Group shall have any obligations with respect thereto; and (ii) the SpinCo Group
shall be solely responsible for funding, paying and discharging all obligations
relating to any annual incentive bonus awards under any SpinCo Group annual
incentive plan or other short-term incentive compensation plan (including the
SpinCo Non-Equity Incentive Plan, the SpinCo Annual Corporate Bonus Plan and any
SpinCo Retained Bonus Plan) with respect to payments made after the Effective
Time to SpinCo Group Employees or Former SpinCo Group Employees, and no member
of the Rayonier Group shall have any obligations with respect thereto.

Section 4.04. Executive Severance Plan and Trust.

(a) Executive Severance Pay Plan. Before the Effective Time, SpinCo shall, or
shall cause another member of the SpinCo Group to, establish the SpinCo
Executive Severance Pay Plan, which, for not less than the General Continuation
Period, shall have substantially the same terms as of immediately prior to the
Effective Time as the Rayonier Executive Severance Pay Plan. Notwithstanding the
foregoing, during the General Continuation Period, SpinCo may make such changes,
modifications or amendments to the SpinCo Executive Severance Pay Plan as may be
required by applicable Law or as are necessary and appropriate to reflect the
Separation, it being

 

-22-



--------------------------------------------------------------------------------

understood that any such changes, modifications or amendments shall not result
in benefits that are less favorable than those provided under the Rayonier
Executive Severance Pay Plan to the SpinCo Group Employees who were participants
in the Rayonier Executive Severance Pay Plan immediately prior to the Effective
Time. During the General Continuation Period, the SpinCo Group Employees who
participated in the Rayonier Executive Severance Pay Plan immediately prior to
the Effective Time shall be eligible to participate in the SpinCo Executive
Severance Pay Plan as of the Effective Time at the same level and to the same
extent as they had participated in the Rayonier Executive Severance Pay Plan as
of immediately prior to the Effective Time.

(b) Legal Resources and Executive Severance Trusts. Before the Effective Time,
SpinCo shall, or shall cause another member of the SpinCo Group to, adopt the
SpinCo Legal Resources Trust and the SpinCo Executive Severance Trust, which,
for not less than the General Continuation Period, shall have substantially the
same terms and conditions as the Rayonier Legal Resources Trust and the Rayonier
Executive Severance Trust, respectively, each as in effect immediately prior to
the Effective Time. Notwithstanding the foregoing, during the General
Continuation Period, SpinCo may make such changes, modifications or amendments
to the SpinCo Legal Resources Trust and SpinCo Executive Severance Trust as may
be required by applicable Law or as are necessary and appropriate to reflect the
Separation, it being understood that any such changes, modifications or
amendments shall not result in benefits that are less favorable than those
provided under the Rayonier Legal Resources Trust and the Rayonier Executive
Severance Trust, respectively, to the SpinCo Group Employees who were eligible
for benefits under the Rayonier Legal Resources Trust and/or the Rayonier
Executive Severance Trust immediately prior to the Effective Time. In connection
with the establishment by SpinCo of the SpinCo Executive Severance Pay Plan (and
the cessation of participation by the SpinCo Group Employees in the Rayonier
Executive Severance Pay Plan), as of or before the Effective Time, Rayonier
shall, or shall cause the (i) Rayonier Legal Resources Trust to, transfer funds
to SpinCo or to the SpinCo Legal Resources Trust in an amount equal to the
SpinCo Group’s pro rata share (determined based on the aggregate number of named
participants in each individual plan who are SpinCo Group Employees divided by
the aggregate number of participants in all such plans) of the amount of funds
in the Rayonier Legal Resources Trust as of the latest practicable date before
the Effective Time, and (ii) Rayonier Executive Severance Trust to transfer
funds to SpinCo or to the SpinCo Executive Severance Trust in an amount equal to
the SpinCo Group’s pro rata share (determined based on the aggregate amount of
benefits payable to named participants under the Rayonier Executive Severance
Pay Plan immediately prior to the Effective Time who are SpinCo Group Employees
divided by the aggregate amount of benefits payable under the Rayonier Executive
Severance Pay Plan immediately prior to the Effective Time) of the amount of
funds in the Rayonier Executive Severance Trust as of the latest practicable
date before the Effective Time. From and after the Effective Time, the SpinCo
Group and (A) the SpinCo Legal Resources Trust shall be responsible for all
Liabilities relating to SpinCo Group Employees that would have been satisfied by
the Rayonier Legal Resources Trust had the Distribution not occurred, and
neither any member of the Rayonier Group nor the Rayonier Legal Resources Trust
shall have any Liabilities with respect thereto, and (B) the SpinCo Executive
Severance Trust shall be responsible for all Liabilities relating to SpinCo
Group Employees that would have been satisfied by the Rayonier Executive
Severance Trust had the Distribution not occurred, and neither any member of the
Rayonier Group nor the Rayonier Executive Severance Trust shall have any
Liabilities with respect thereto.

 

-23-



--------------------------------------------------------------------------------

Section 4.05. Director Compensation.

(a) Establishment of SpinCo Outside Directors’ Compensation Plan. Before the
Effective Time, SpinCo shall establish the SpinCo Outside Directors’
Compensation Program, including a cash deferral option in accordance with
Section 409A of the Code, with substantially the same terms as of immediately
prior to the Effective Time as the Rayonier Outside Directors’ Compensation
Program. Each SpinCo non-employee director as of the Effective Time who served
on the Rayonier Board immediately prior to the Effective Time (a “Transferred
Director”) but who will no longer serve on the Rayonier Board following the
Effective Time, and held a deferred cash balance under the Rayonier Outside
Directors’ Compensation Program immediately prior to the Effective Time, shall,
as of the Effective Time, be credited under the SpinCo Outside Directors’
Compensation Program with the amount of his or her cash balance under the
Rayonier Outside Directors’ Compensation Program and shall cease participation
in the Rayonier Outside Directors’ Compensation Program as of the Effective Time
(it being understood that such cessation shall not trigger any distribution of
payments or benefits under the program), and, as of the Effective Time, Rayonier
shall cease to have any Liability to any such SpinCo non-employee director under
the Rayonier Outside Directors’ Compensation Program.

(b) Assumption of Directors’ Charitable Award Program. As of the Effective Time,
the SpinCo Group shall assume all Liabilities, and take assignment from Rayonier
of any and all Assets, relating to the Directors’ Charitable Award Program
(including any insurance policies issued in connection with or in respect of the
funding of Liabilities under the Directors’ Charitable Award Program), and the
Rayonier Group shall be relieved of all such Liabilities so long as such
assignment of Assets is completed.

(c) Other Liabilities. Except as provided in Section 4.05(a) or Section 4.05(b),
Rayonier shall retain all other Liabilities and Assets relating to Rayonier
non-employee director compensation, including pursuant to the Rayonier Outside
Directors’ Compensation Program and cash deferral option agreements thereunder.

(d) Director Compensation. Rayonier shall be responsible for the payment of any
fees for service on the Rayonier Board that are earned at, before, or after the
Effective Time, and SpinCo shall not have any responsibility for any such
payments. With respect to any SpinCo non-employee director, SpinCo shall be
responsible for the payment of any fees for service on the SpinCo Board that are
earned at any time after the Effective Time and Rayonier shall not have any
responsibility for any such payments. Notwithstanding the foregoing, SpinCo
shall commence paying quarterly cash retainers to SpinCo non-employee directors
in respect of the quarter in which the Effective Time occurs; provided that
(i) if Rayonier has already paid such quarter’s cash retainers to Rayonier
non-employee directors prior to the Effective Time, then within 30 days after
the Distribution Date, SpinCo will pay Rayonier an amount equal to the portion
of such payment that is attributable to Transferred Directors’ service to SpinCo
after the Distribution Date (other than any amount that is subject to a deferral
election and is credited or to be credited to any such director’s account under
the SpinCo Outside Directors’ Compensation Program), and (ii) if Rayonier has
not yet paid such quarter’s cash retainers to Rayonier non-employee directors
prior to the Effective Time, then within 30 days after the Distribution Date,
Rayonier will pay SpinCo an amount equal to the portion of such payment that is
attributable to Transferred Directors’ service to

 

-24-



--------------------------------------------------------------------------------

Rayonier on and prior to the Distribution Date. Rayonier Awards held by
non-employee directors as of immediately prior to the Effective Time shall be
treated as described in Section 4.02.

ARTICLE V

QUALIFIED RETIREMENT PLANS

Section 5.01. SpinCo Pension Plan.

(a) Establishment of SpinCo Pension Plan. Before the Effective Time, SpinCo
shall establish the SpinCo Pension Plan, which, for not less than the General
Continuation Period, shall have substantially the same terms as of immediately
prior to the Effective Time as the Rayonier Pension Plan. Notwithstanding the
foregoing, for not less than the General Continuation Period, SpinCo may make
such changes, modifications or amendments to the SpinCo Pension Plan as may be
required by applicable Law or as are necessary and appropriate to reflect the
Separation, it being understood that any such changes, modifications or
amendments shall not result in benefits that are less favorable than those
applicable under the Rayonier Pension Plan to SpinCo Group Employees who were
participants in the Rayonier Pension Plan immediately prior to the Effective
Time. As soon as practicable after the Effective Time and upon receipt by
Rayonier of (i) a copy of the SpinCo Pension Plan; (ii) a copy of certified
resolutions of the SpinCo Board (or its authorized committee or other delegate)
evidencing adoption of the SpinCo Pension Plan and any related trust(s) (the
“SpinCo Pension Trust”) and the assumption by the SpinCo Pension Plan of the
Liabilities described in Section 5.01(b); and (iii) either (A) a favorable
determination letter issued by the IRS with respect to the SpinCo Pension Plan
and SpinCo Pension Trust, or (B) an opinion of counsel, which counsel and
opinion are reasonably satisfactory to Rayonier, with respect to the qualified
status of the SpinCo Pension Plan under Section 401(a) of the Code and the
tax-exempt status of the SpinCo Pension Trust under Section 501(a) of the Code,
Rayonier shall direct the trustee of the Rayonier Pension Trust to transfer
assets of the Rayonier Pension Plan to the SpinCo Pension Trust in the amounts
described in Section 5.01(b).

(b) Assumption of Liabilities; ERISA Section 4044 Transfer.

(i) Rayonier Pension Plan. As of the Effective Time, SpinCo shall cause the
SpinCo Pension Plan to assume Liabilities under the Rayonier Pension Plan for
SpinCo Group Employees and Former SpinCo Group Employees, and shall cause the
SpinCo Pension Trust to accept Assets with respect to such assumed Liabilities
(including Assets and Liabilities in respect of beneficiaries and/or alternate
payees). The Rayonier Pension Trust shall transfer such Assets to the SpinCo
Pension Trust and, upon completion of such Asset transfer, the Rayonier Pension
Plan and the Rayonier Group shall be relieved of such Liabilities.

(ii) Transfer of Assets. The amount of Assets (whether in cash or kind, as
determined by Rayonier) to be transferred from the Rayonier Pension Trust to the
SpinCo Pension Trust in respect of the assumption of Liabilities by SpinCo under
Section 5.01(b)(i) shall be determined as of the Distribution Date in accordance
with, and shall comply with, Section 414(l) of the Code and, to the extent
deemed applicable by the Parties, ERISA Section 4044. Assumptions used to
determine the value (or amount) of the Assets to be transferred shall be the
safe harbor assumptions specified for valuing benefits

 

-25-



--------------------------------------------------------------------------------

in trusteed plans under Department of Labor Regulations Section 4044.51-57 and,
to the extent not so specified, shall be based on the assumptions used in the
annual valuation report to determine minimum funding requirements most recently
prepared before the transfer by the actuary for the Rayonier Pension Plan. The
transfer amounts described above shall be credited or debited, as applicable,
with a pro rata share of the actual investment earnings or losses allocable to
the transfer amount for the period between the Distribution Date and an
assessment date set by Rayonier that is as close as practicable, taking into
account the timing and reporting of valuation of Assets in the Rayonier Pension
Trust, to the date upon which Assets equal in value to the transfer amount are
actually transferred from the Rayonier Pension Trust to the SpinCo Pension
Trust. During the time before such transfer, benefits for SpinCo Group Employees
who terminate employment with the SpinCo Group shall be paid from the Rayonier
Pension Trust. The ultimate transfer amount shall be reduced by the amount of
these benefits and credited or debited by the actual investment earnings or
losses from the payment date to the assessment date set by Rayonier above. In
addition, during this period, SpinCo will be responsible for a pro rata share of
trustee and administration fees attributable to the Assets of the SpinCo Pension
Plan that remain in the Rayonier Pension Trust. The entries in the Rayonier
Pension Plan funding standard accounts shall be divided between the Rayonier
Pension Plan and the SpinCo Pension Plan based on the guidance provided in
Revenue Rulings 81-212 and 86-47.

(c) SpinCo Pension Plan Provisions. The SpinCo Pension Plan shall provide that:

(i) SpinCo Group Employees and Former SpinCo Group Employees shall (A) be
eligible to participate in the SpinCo Pension Plan as of the Effective Time to
the extent that they were eligible to participate in the Rayonier Pension Plan
as of immediately prior to the Effective Time, and (B) receive credit for
vesting, eligibility and benefit service for all service credited for those
purposes under the Rayonier Pension Plan as of the Effective Time as if that
service had been rendered to SpinCo;

(ii) the compensation paid by the Rayonier Group to a SpinCo Group Employee or
Former SpinCo Group Employee that is recognized under the Rayonier Pension Plan
as of immediately prior to the Effective Time shall be credited and recognized
for all applicable purposes under the SpinCo Pension Plan as though it were
compensation from the SpinCo Group;

(iii) the accrued benefit of each SpinCo Group Employee or Former SpinCo Group
Employee under the Rayonier Pension Plan as of the Effective Time shall be
payable under the SpinCo Pension Plan at the time and in a form that would have
been permitted under the Rayonier Pension Plan as in effect as of the Effective
Time, with employment by the Rayonier Group before the Effective Time treated as
employment by the SpinCo Group under the SpinCo Pension Plan for purposes of
determining eligibility for optional forms of benefit, early retirement
benefits, or other benefit forms; and

 

-26-



--------------------------------------------------------------------------------

(iv) the SpinCo Pension Plan shall assume and honor the terms of all QDROs in
effect under the Rayonier Pension Plan as of immediately prior to the Effective
Time with respect to SpinCo Group Employees and Former SpinCo Group Employees.

(d) Determination Letter Request. SpinCo shall submit an application to the IRS
as soon as practicable after the Effective Time (but no later than the last day
of the applicable remedial amendment period as defined in applicable Code
provisions) requesting a determination letter regarding the qualified status of
the SpinCo Pension Plan under Section 401(a) of the Code and the tax-exempt
status of its related trust under Section 501(a) of the Code as of the
Distribution Date and shall make any amendments reasonably requested by the IRS
to receive such a favorable determination letter.

(e) Rayonier Pension Plan after Distribution Date. From and after the Effective
Time, (i) the Rayonier Pension Plan shall continue to be responsible for
Liabilities in respect of Rayonier Group Employees and Former Rayonier Group
Employees, and (ii) no SpinCo Group Employees or Former SpinCo Group Employees
shall accrue any benefits under the Rayonier Pension Plan. Without limiting the
generality of the foregoing, SpinCo Group Employees or Former SpinCo Group
Employees shall cease to be participants in the Rayonier Pension Plan, effective
as of the Effective Time.

(f) Plan Fiduciaries. For all periods after the Effective Time, the Parties
agree that the applicable fiduciaries of each of the Rayonier Pension Plan and
the SpinCo Pension Plan, respectively, shall have the authority with respect to
the Rayonier Pension Plan and the SpinCo Pension Plan, respectively, to
determine the plan investments and such other matters as are within the scope of
their duties under ERISA and the terms of the applicable plan documents.

(g) No Loss of Unvested Benefits; No Distributions. The transfer of any SpinCo
Group Employee’s employment to the SpinCo Group will not result in the loss of
that SpinCo Group Employee’s unvested accrued benefits (if any) under the
Rayonier Pension Plan, which benefit Liability shall be assumed under the SpinCo
Pension Plan as provided herein. No SpinCo Group Employee shall be entitled to a
distribution of his or her benefit under the Rayonier Pension Plan or the SpinCo
Pension Plan as a result of such transfer of employment.

Section 5.02. SpinCo Retained Pension Plans. As of the Effective Time, the
SpinCo Group shall retain (or assume to the extent necessary) sponsorship of the
Jesup Hourly Union Plan and the Fernandina Hourly Union Plan (collectively, the
“SpinCo Retained Pension Plans”), and, from and after the Effective Time, all
Assets and Liabilities thereunder shall be Assets and Liabilities of the SpinCo
Group.

Section 5.03. SpinCo Savings Plan.

(a) Establishment of Plan. Before the Effective Time, SpinCo shall establish the
SpinCo Savings Plan, which, for not less than the General Continuation Period,
shall have substantially the same terms as of immediately prior to the Effective
Time as the Rayonier Savings Plan. Notwithstanding the foregoing, during the
General Continuation Period, SpinCo may make such changes, modifications or
amendments to the SpinCo Savings Plan as may be required by applicable Law or as
are necessary and appropriate to reflect the Separation, it being understood

 

-27-



--------------------------------------------------------------------------------

that any such changes, modifications or amendments shall not result in benefits
that are less favorable than those applicable under the Rayonier Saving Plan to
SpinCo Group Employees who were participants in the Rayonier Savings Plan
immediately prior to the Effective Time. Before the Effective Time, SpinCo shall
provide Rayonier with (i) a copy of the SpinCo Savings Plan; (ii) a copy of
certified resolutions of the SpinCo Board (or its authorized committee or other
delegate) evidencing adoption of the SpinCo Savings Plan and the related
trust(s) and the assumption by the SpinCo Savings Plan of the Liabilities
described in Section 5.03(b); and (iii) either (A) a favorable determination
letter issued by the IRS respect to the SpinCo Savings Plan and its related
trust or (B) an opinion of counsel, which counsel and opinion are reasonably
satisfactory to Rayonier, with respect to the qualified status of the SpinCo
Savings Plan under Section 401(a) of the Code and the tax-exempt status of its
related trust under Section 501(a) of the Code.

(b) Transfer of Account Balances. Not later than 30 days following the
Distribution Date (or such later time as mutually agreed by the Parties),
Rayonier shall cause the trustee of the Rayonier Savings Plan to transfer from
the trust(s) which forms a part of the Rayonier Savings Plan to the trust(s)
which forms a part of the SpinCo Savings Plan the account balances of the SpinCo
Group Employees and Former SpinCo Group Employees under the Rayonier Savings
Plan, determined as of the date of the transfer. Such transfers shall be made in
kind, including promissory notes evidencing the transfer of outstanding loans,
and, with respect to unitized investments in the Rayonier Inc. Common Stock Fund
(the “Rayonier Share Fund”), Rayonier Shares and SpinCo Shares. Any Asset and
Liability transfers pursuant to this Section 5.03(b) shall comply in all
respects with Sections 414(l) and 411(d)(6) of the Code.

(c) SpinCo Share Fund in SpinCo Savings Plan. The SpinCo Savings Plan will
provide, effective as of the Effective Time: (i) for the establishment of a
share fund for SpinCo Shares (the “SpinCo Share Fund”); (ii) that such SpinCo
Share Fund shall receive a transfer of and hold all SpinCo Shares distributed in
connection with the Distribution in respect of Rayonier Shares held in Rayonier
Savings Plan accounts of SpinCo Group Employees and Former SpinCo Group
Employees participating in the Rayonier Savings Plan immediately prior to the
Effective Time; and (iii) that, following the Effective Time, contributions made
by or on behalf of such participants shall be allocated to the SpinCo Share
Fund, if so directed in accordance with the terms of the SpinCo Savings Plan.

(d) Rayonier Share Fund in SpinCo Savings Plan. Participants in the SpinCo
Savings Plan will be prohibited from increasing their holdings in the Rayonier
Share Fund under the SpinCo Savings Plan and may elect to liquidate their
holdings in the Rayonier Share Fund and invest those monies in any other
investment fund offered under the SpinCo Savings Plan. After the Effective Time
and the transfer of the account balances as provided in Section 5.03(b) above,
all outstanding investments in the Rayonier Share Fund under the SpinCo Savings
Plan shall be liquidated and reinvested in other investment funds offered under
the SpinCo Savings Plan, on such dates and in accordance with such procedures as
are determined by the administrator and the trustee of the SpinCo Savings Plan.

(e) SpinCo Share Fund in Rayonier Savings Plan. SpinCo Shares distributed in
connection with the Distribution in respect of Rayonier Shares held in Rayonier
Savings Plan accounts of Rayonier Group Employees or Former Rayonier Group
Employees who participate in the Rayonier Savings Plan shall be deposited in a
SpinCo Share Fund under the Rayonier Savings

 

-28-



--------------------------------------------------------------------------------

Plan, and such participants in the Rayonier Savings Plan will be prohibited from
increasing their holdings in such SpinCo Share Fund under the Rayonier Savings
Plan and may elect to liquidate their holdings in such SpinCo Share Fund and
invest those monies in any other investment fund offered under the Rayonier
Savings Plan. After the Effective Time, all outstanding investments in the
SpinCo Share Fund under the Rayonier Savings Plan shall be liquidated and
reinvested in other investment funds offered under the Rayonier Savings Plan, on
such dates and in accordance with such procedures as are determined by the
administrator and the trustee of the Rayonier Savings Plan.

(f) SpinCo Savings Plan Provisions. The SpinCo Savings Plan shall provide that:

(i) SpinCo Group Employees and Former SpinCo Group Employees shall (A) be
eligible to participate in the SpinCo Savings Plan as of the Effective Time to
the extent that they were eligible to participate in the Rayonier Savings Plan
as of immediately prior to the Effective Time, and (B) receive credit for all
service credited for that purpose under the Rayonier Savings Plan as of
immediately prior to the Distribution as if that service had been rendered to
SpinCo; and

(ii) the account balance of each SpinCo Group Employee and Former SpinCo Group
Employee under the Rayonier Savings Plan as of the date of the transfer of
Assets from the Rayonier Savings Plan (including any outstanding promissory
notes) shall be credited to such individual’s account balance under the SpinCo
Savings Plan.

(g) Determination Letter Request. SpinCo shall submit an application to the IRS
as soon as practicable after the Effective Time (but no later than the last day
of the applicable remedial amendment period as defined in applicable Code
provisions) requesting a determination letter regarding the qualified status of
the SpinCo Savings Plan under Sections 401(a) and 401(k) of the Code and the
tax-exempt status of its related trust under Section 501(a) of the Code and
shall make any amendments reasonably requested by the IRS to receive such a
favorable determination letter.

(h) Rayonier Savings Plan after Effective Time. From and after the Effective
Time, (i) the Rayonier Savings Plan shall continue to be responsible for
Liabilities in respect of Rayonier Group Employees and Former Rayonier Group
Employees, and (ii) no SpinCo Group Employees or Former SpinCo Group Employees
shall accrue any benefits under the Rayonier Savings Plan. Without limiting the
generality of the foregoing, SpinCo Group Employees and Former SpinCo Group
Employees shall cease to be participants in the Rayonier Savings Plan effective
as of the Effective Time.

(i) Plan Fiduciaries. For all periods after the Effective Time, the Parties
agree that the applicable fiduciaries of each of the Rayonier Savings Plan and
the SpinCo Savings Plan, respectively, shall have the authority with respect to
the Rayonier Savings Plan and the SpinCo Savings Plan, respectively, to
determine the investment alternatives, the terms and conditions with respect to
those investment alternatives and such other matters as are within the scope of
their duties under ERISA and the terms of the applicable plan documents.

 

-29-



--------------------------------------------------------------------------------

(j) No Loss of Unvested Benefits; No Distributions. The transfer of any SpinCo
Group Employee’s employment to the SpinCo Group will not result in loss of that
SpinCo Group Employee’s unvested benefits (if any) under the Rayonier Savings
Plan, which benefit Liability will be assumed under the SpinCo Savings Plan as
provided herein. No SpinCo Group Employee shall be entitled to a distribution of
his or her benefit under the Rayonier Savings Plan or SpinCo Savings Plan as a
result of such transfer of employment.

Section 5.04. SpinCo Retained Savings Plans. As of the Effective Time, the
SpinCo Group shall retain (or assume to the extent necessary) sponsorship of the
Rayonier – Jesup Mill Savings Plan for Hourly Employees and the Rayonier Inc. –
Fernandina Mill Savings Plan for Hourly Employees (collectively, the “SpinCo
Retained Savings Plans”), and, from and after the Effective Time, all Assets and
Liabilities thereunder shall be Assets and Liabilities of the SpinCo Group.

ARTICLE VI

NONQUALIFIED DEFERRED COMPENSATION PLANS

Section 6.01. SpinCo Excess Benefit Plan.

(a) Establishment of the SpinCo Excess Benefit Plan. Before the Effective Time,
SpinCo shall establish the SpinCo Excess Benefit Plan, which, for not less than
the General Continuation Period, shall have substantially the same terms as of
immediately prior to the Effective Time as the Rayonier Excess Benefit Plan.
Notwithstanding the foregoing, during the General Continuation Period, SpinCo
may make such changes, modifications or amendments to the SpinCo Executive
Excess Benefit Plan as may be required by applicable Law or as are necessary and
appropriate to reflect the Separation, it being understood that any such
changes, modifications or amendments shall not result in benefits that are less
favorable than those applicable under the Rayonier Excess Benefit Plan to SpinCo
Group Employees who were participants in the Rayonier Excess Benefits Plan
immediately prior to the Effective Time.

(b) Assumption of Liabilities from Rayonier. As of the Effective Time, SpinCo
shall, and shall cause the SpinCo Excess Benefit Plan to, assume all Liabilities
under the Rayonier Excess Benefit Plan for the benefits of SpinCo Group
Employees and Former SpinCo Group Employees and their respective beneficiaries
and/or alternate payees, and the Rayonier Group and the Rayonier Excess Benefit
Plan shall be relieved of all Liabilities for those benefits. Rayonier shall
retain all Liabilities under the Rayonier Excess Benefit Plan for the benefits
for Rayonier Group Employees and Former Rayonier Group Employees and their
respective beneficiaries and/or alternate payees. From and after the Effective
Time, SpinCo Group Employees and Former SpinCo Group Employees shall cease to be
participants in the Rayonier Excess Benefit Plan.

Section 6.02. SpinCo Excess Savings and Deferred Compensation Plan.

(a) Establishment of the SpinCo Excess Savings and Deferred Compensation Plan.
Before the Effective Time, SpinCo shall establish the SpinCo Excess Savings and
Deferred Compensation Plan, which, for not less than the General Continuation
Period, shall have

 

-30-



--------------------------------------------------------------------------------

substantially the same terms as of immediately prior to the Effective Time as
the Rayonier Excess Savings and Deferred Compensation Plan. Notwithstanding the
foregoing, during the General Continuation Period, SpinCo may make such changes,
modifications or amendments to the Excess Savings and Deferred Compensation Plan
as may be required by applicable Law or as are necessary and appropriate to
reflect the Separation, it being understood that any such changes, modifications
or amendments shall not result in benefits that are less favorable than those
applicable under the Rayonier Excess Savings and Deferred Compensation Plan to
SpinCo Group Employees who were participants in the Rayonier Excess Savings and
Deferred Compensation Plan immediately prior to the Effective Time.

(b) Assumption of Liabilities from Rayonier. As of the Effective Time, SpinCo
shall, and shall cause the SpinCo Excess Savings and Deferred Compensation Plan
to, assume all Liabilities under the Rayonier Excess Savings and Deferred
Compensation Plan for the benefits of SpinCo Group Employees and Former SpinCo
Group Employees and their respective beneficiaries and/or alternate payees
determined as of immediately prior to the Effective Time, and the Rayonier Group
and the Rayonier Excess Savings and Deferred Compensation Plan shall be relieved
of all Liabilities for those benefits. Rayonier shall retain all Liabilities
under the Rayonier Excess Savings and Deferred Compensation Plan for the
benefits for Rayonier Group Employees and Former Rayonier Group Employees and
their respective beneficiaries and/or alternate payees. From and after the
Effective Time, SpinCo Group Employees and Former SpinCo Group Employees shall
cease to be participants in the Rayonier Excess Savings and Deferred
Compensation Plan.

Section 6.03. Deferred Compensation Benefits for Certain Executives. As of the
Effective Time, SpinCo shall assume all Liabilities with respect to the retired
participants in the Split-Dollar Life Insurance/Deferred Compensation Retention
Benefit Program, effective January 1, 2000, and their respective beneficiaries
and/or alternate payees that are funded through the Trust Agreement for Deferred
Compensation Benefits for Certain Executives of Rayonier Inc. (also known as the
Key Executive Life Program), and, following completion of the Asset transfer
described in this Section 6.03, the Rayonier Group shall be relieved of all
Liabilities for those benefits. As of the Effective Time, the SpinCo Group shall
assume the Trust Agreement for Deferred Compensation Benefits for Certain
Executives of Rayonier Inc. and all Assets and Liabilities of such trust
(including any insurance policies issued in connection with or in respect of the
funding of Liabilities under the Split-Dollar Life Insurance/Deferred
Compensation Retention Benefit Program), and, following completion of such
assumption, the Rayonier Group shall cease to have any rights or obligations in
respect of such trust, its Assets and the benefits funded by such trust.

Section 6.04. Participation; Distributions. The Parties acknowledge that none of
the transactions contemplated by this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement will trigger a payment or distribution of
compensation under any of the Rayonier Nonqualified Plans or SpinCo Nonqualified
Plans for any participant and, consequently, that the payment or distribution of
any compensation to which such participant is entitled under any of the Rayonier
Nonqualified Plans or SpinCo Nonqualified Plans will occur upon such
participant’s separation from service from the SpinCo Group or at such other
time as provided in the applicable SpinCo Nonqualified Plan or participant’s
deferral election.

 

-31-



--------------------------------------------------------------------------------

ARTICLE VII

WELFARE BENEFIT PLANS

Section 7.01. Welfare Plans.

(a) Establishment of SpinCo Welfare Plans. Before the Effective Time, SpinCo
shall, or shall cause the applicable member of the SpinCo Group to, establish
the SpinCo Welfare Plans, which, for not less than the Welfare Benefit
Continuation Period, shall have terms substantially similar in the aggregate to
those of the corresponding Rayonier Welfare Plans as of the Effective Time,
except as otherwise required by applicable Law.

(b) Waiver of Conditions; Benefit Maximums. SpinCo shall use commercially
reasonable efforts to cause the SpinCo Welfare Plans to:

(i) with respect to initial enrollment as of the Effective Time, waive (A) all
limitations as to preexisting conditions, exclusions, and service conditions
with respect to participation and coverage requirements applicable to any SpinCo
Group Employee or Former SpinCo Group Employee, other than limitations that were
in effect with respect to the SpinCo Group Employee or Former SpinCo Group
Employee under the applicable Rayonier Welfare Plan as of immediately prior to
the Effective Time, and (B) any waiting period limitation or evidence of
insurability requirement applicable to a SpinCo Group Employee or Former SpinCo
Group Employee other than limitations or requirements that were in effect with
respect to such SpinCo Group Employee or Former SpinCo Group Employee under the
applicable Rayonier Welfare Plans as of immediately prior to the Effective Time;
and

(ii) take into account (A) with respect to aggregate annual, lifetime, or
similar maximum benefits available under the SpinCo Welfare Plans, a SpinCo
Group Employee’s or Former SpinCo Group Employee’s prior claim experience under
the Rayonier Welfare Plans and any Benefit Plan that provides leave benefits;
and (B) any eligible expenses incurred by a SpinCo Group Employee or Former
SpinCo Group Employee and his or her covered dependents during the portion of
the plan year of the applicable Rayonier Welfare Plan ending as of the Effective
Time to be taken into account under such SpinCo Welfare Plan for purposes of
satisfying all deductible, coinsurance, and maximum out-of-pocket requirements
applicable to such SpinCo Group Employee or Former SpinCo Group Employee and his
or her covered dependents for the applicable plan year to the same extent as
such expenses were taken into account by Rayonier for similar purposes prior to
the Effective Time as if such amounts had been paid in accordance with such
SpinCo Welfare Plan.

(c) Health Savings Accounts. Before the Effective Time, SpinCo shall, or shall
cause a member of the SpinCo Group to, establish a SpinCo Welfare Plan that will
provide health savings account benefits to SpinCo Group Employees on and after
the Effective Time (a “SpinCo HSA”). It is the intention of the Parties that all
activity under a SpinCo Group Employee’s health savings account under a Rayonier
Welfare Plan (a “Rayonier HSA”) for the year in which the Effective Time occurs
be treated instead as activity under the corresponding account under the SpinCo
HSA, such that (i) any period of participation by a SpinCo Group Employee in a
Rayonier

 

-32-



--------------------------------------------------------------------------------

HSA during the year in which the Effective Time occurs will be deemed a period
when such SpinCo Group Employee participated in the corresponding SpinCo HSA;
(ii) all expenses incurred during such period will be deemed incurred while such
SpinCo Group Employee’s coverage was in effect under the corresponding SpinCo
HSA; and (iii) all elections and reimbursements made with respect to such period
under the Rayonier HSA will be deemed to have been made with respect to the
corresponding SpinCo HSA.

(d) Flexible Spending Accounts. The Parties shall use commercially reasonable
efforts to ensure that as of the Effective Time any health or dependent care
flexible spending accounts of SpinCo Group Employees (whether positive or
negative) (the “Transferred Account Balances”) under Rayonier Welfare Plans that
are health or dependent care flexible spending account plans are transferred, as
soon as practicable after the Effective Time, from the Rayonier Welfare Plans to
the corresponding SpinCo Welfare Plans. Such SpinCo Welfare Plans shall assume
responsibility as of the Effective Time for all outstanding health or dependent
care claims under the corresponding Rayonier Welfare Plans of each SpinCo Group
Employee for the year in which the Effective Time occurs and shall assume and
agree to perform the obligations of the corresponding Rayonier Welfare Plans
from and after the Effective Time. As soon as practicable after the Effective
Time, and in any event within 30 days after the amount of the Transferred
Account Balances is determined or such later date as mutually agreed upon by the
Parties, SpinCo shall pay Rayonier the net aggregate amount of the Transferred
Account Balances, if such amount is positive, and Rayonier shall pay SpinCo the
net aggregate amount of the Transferred Account Balances, if such amount is
negative.

(e) Allocation of Welfare Assets and Liabilities. Effective as of the Effective
Time, the SpinCo Group shall assume all Liabilities relating to, arising out of
or resulting from health and welfare coverage or claims incurred by or on behalf
of SpinCo Group Employees or Former SpinCo Group Employees or their covered
dependents under the Rayonier Welfare Plans or SpinCo Welfare Plans before, at,
or after the Effective Time. No Rayonier Welfare Plan shall provide coverage to
any SpinCo Group Employee or Former SpinCo Group Employee after the Effective
Time.

Section 7.02. COBRA and HIPAA. The Rayonier Group shall continue to be
responsible for complying with, and providing coverage pursuant to, the health
care continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the Rayonier Welfare
Plans with respect to any Rayonier Group Employees and any Former Rayonier Group
Employees (and their covered dependents) who incur a qualifying event under
COBRA before, as of, or after the Effective Time. Effective as of the Effective
Time, the SpinCo Group shall assume responsibility for complying with, and
providing coverage pursuant to, the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the SpinCo Welfare Plans with respect to any SpinCo
Group Employees or Former SpinCo Group Employees (and their covered dependents)
who incur a qualifying event or loss of coverage under the Rayonier Welfare
Plans and/or the SpinCo Welfare Plans before, as of, or after the Effective
Time. The Parties agree that the consummation of the transactions contemplated
by the Separation and Distribution Agreement shall not constitute a COBRA
qualifying event for any purpose of COBRA.

 

-33-



--------------------------------------------------------------------------------

Section 7.03. Vacation, Holidays and Leaves of Absence. Effective as of the
Effective Time, the SpinCo Group shall assume all Liabilities of the Rayonier
Group with respect to vacation, holiday, annual leave or other leave of absence,
and required payments related thereto, for each SpinCo Group Employee. The
Rayonier Group shall retain all Liabilities with respect to vacation, holiday,
annual leave or other leave of absence, and required payments related thereto,
for each Rayonier Group Employee.

Section 7.04. Severance and Unemployment Compensation. Without limiting the
generality of Section 4.04, effective as of the Effective Time, the SpinCo Group
shall assume any and all Liabilities to, or relating to, SpinCo Group Employees
and Former SpinCo Group Employees in respect of severance and unemployment
compensation, regardless of whether the event giving rise to the Liability
occurred before, at or after the Effective Time. The Rayonier Group shall be
responsible for any and all Liabilities to, or relating to, Rayonier Group
Employees and Former Rayonier Group Employees in respect of severance and
unemployment compensation, regardless of whether the event giving rise to the
Liability occurred before, at or after the Effective Time.

Section 7.05. Workers’ Compensation. With respect to claims for workers’
compensation in the United States, (a) the SpinCo Group shall be responsible for
claims in respect of SpinCo Group Employees and Former SpinCo Group Employees,
whether occurring before, at or after the Effective Time, and (b) the Rayonier
Group shall be responsible for all claims in respect of Rayonier Group Employees
and Former Rayonier Group Employees, whether occurring before, at or after the
Effective Time. The treatment of workers’ compensation claims by SpinCo with
respect to Rayonier insurance policies shall be governed by Section 5.1 of the
Separation and Distribution Agreement.

Section 7.06. Insurance Contracts. To the extent that any Rayonier Welfare Plan
is funded through the purchase of an insurance contract or is subject to any
stop loss contract, the Parties will cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for SpinCo (except to
the extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both Rayonier and SpinCo for a reasonable term.
Neither Party shall be liable for failure to obtain such insurance contracts,
pricing discounts, or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 7.06.

Section 7.07. Third-Party Vendors. Except as provided below, to the extent that
any Rayonier Welfare Plan is administered by a third-party vendor, the Parties
will cooperate and use their commercially reasonable efforts to replicate any
contract with such third-party vendor for SpinCo and to maintain any pricing
discounts or other preferential terms for both Rayonier and SpinCo for a
reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 7.07.

Section 7.08. SpinCo Retained Welfare Plans. As of the Effective Time, the
SpinCo Group shall retain sponsorship of the Welfare Plans listed on Schedule
7.08 (the “SpinCo

 

-34-



--------------------------------------------------------------------------------

Retained Welfare Plans”), and, from and after the Effective Time, all
Liabilities thereunder shall be Liabilities of the SpinCo Group.

ARTICLE VIII

NON-U.S. EMPLOYEES

SpinCo Group Employees and Former SpinCo Group Employees who are residents
outside of the United States or otherwise are subject to non-U.S. Law and their
related benefits and Liabilities shall be treated in the same manner as the
SpinCo Group Employees and Former SpinCo Group Employees, respectively, who are
residents of the United States and are not subject to non-U.S. Law.
Notwithstanding anything in this Agreement to the contrary, all actions taken
with respect to non-U.S. Employees or U.S. Employees working in non-U.S.
jurisdictions shall be subject to and accomplished in accordance with applicable
Law in the custom of the applicable jurisdictions.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Employee Records.

(a) Sharing of Information. Subject to any limitations imposed by applicable
Law, Rayonier and SpinCo (acting directly or through members of the Rayonier
Group or the SpinCo Group, respectively) shall provide to the other and their
respective authorized agents and vendors all information necessary for the
Parties to perform their respective duties under this Agreement.

(b) Transfer of Personnel Records and Authorization. Subject to any limitation
imposed by applicable Law and to the extent that it has not done so before the
Effective Time, Rayonier shall transfer to SpinCo any and all employment records
(including any Form I-9, Form W-2 or other IRS forms) with respect to SpinCo
Group Employees and Former SpinCo Group Employees and other records reasonably
required by SpinCo to enable SpinCo properly to carry out its obligations under
this Agreement. Such transfer of records generally shall occur as soon as
administratively practicable at or after the Effective Time. Each Party will
permit the other Party reasonable access to Employee records, to the extent
reasonably necessary for such accessing Party to carry out its obligations
hereunder.

(c) Access to Records. To the extent not inconsistent with this Agreement, the
Separation and Distribution Agreement or any applicable privacy protection Laws
or regulations, reasonable access to Employee-related records after the
Effective Time will be provided to members of the Rayonier Group and members of
the SpinCo Group pursuant to the terms and conditions of Article VI of the
Separation and Distribution Agreement.

(d) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all Employee-related information,
Rayonier and SpinCo shall comply with all applicable Laws, regulations and
internal policies, and shall indemnify and hold harmless each other from and
against any and all Liability, claims, actions, and damages that arise from a
failure (by the indemnifying Party or its Subsidiaries or

 

-35-



--------------------------------------------------------------------------------

their respective agents) to so comply with all applicable Laws, regulations and
internal policies applicable to such information.

(e) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate and work together to unify, consolidate and share (to the extent
permissible under applicable privacy/data protection laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan information on regular timetables and cooperate as needed with
respect to (i) any litigation with respect to any employee benefit plan, policy
or arrangement contemplated by this Agreement, (ii) efforts to seek a
determination letter, private letter ruling or advisory opinion from the IRS or
U.S. Department of Labor on behalf of any employee benefit plan, policy or
arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations. In addition to and not in limitation
of the other provisions of this Article IX, the Parties shall use commercially
reasonable efforts to cooperate in order to ensure the effective implementation
and enforcement of obligations under that certain Employee Benefit Services and
Liability Agreement by and between ITT Corporation and Rayonier, dated as of
February 11, 1994 (the “ITT Employee Benefits Agreement”) as it relates to
Rayonier Group Employees, Former Rayonier Group Employees, SpinCo Group
Employees and Former SpinCo Group Employees, it being understood that such
implementation and enforcement may involve direct communications and information
sharing between SpinCo and ITT Corporation (or its permitted successor in
interest), subject to Rayonier’s prior written consent as it relates to Rayonier
Group Employees and Former Rayonier Group Employees.

(f) Confidentiality. Notwithstanding anything in this Agreement to the contrary,
all confidential records and data relating to Employees to be shared or
transferred pursuant to this Agreement shall be subject to Section 6.9 of the
Separation and Distribution Agreement and the requirements of applicable Law.

Section 9.02. Preservation of Rights to Amend. The rights of each member of the
Rayonier Group and each member of the SpinCo Group to amend, waive, or terminate
any plan, arrangement, agreement, program, or policy referred to herein shall
not be limited in any way by this Agreement.

Section 9.03. Fiduciary Matters. Rayonier and SpinCo each acknowledges that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good-faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other Party for any Liabilities caused by the failure to satisfy any such
responsibility.

Section 9.04. Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and

 

-36-



--------------------------------------------------------------------------------

delivery of any and all documents and instruments that any other Party hereto
may reasonably request in order to effect the intent and purpose of this
Agreement and the transactions contemplated hereby.

Section 9.05. Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement, the Separation and Distribution Agreement and the Ancillary
Agreements and the Exhibits, Schedules and appendices hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein. Rayonier represents on
behalf of itself and, to the extent applicable, each of its Subsidiaries, and
SpinCo represents on behalf of itself and, to the extent applicable, each of its
Subsidiaries, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

(c) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms each such facsimile, stamp or
mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by email in portable document format (PDF)) made in its
respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 9.06. Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

 

-37-



--------------------------------------------------------------------------------

Section 9.07. Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither Party may assign its rights or delegate its obligations under
this Agreement without the express prior written consent of the other Party
hereto; provided, however, that each Party may assign all of its rights and
obligations under this Agreement to any of its Subsidiaries; and provided,
further, that no such assignment shall release the assigning Party from any of
its liabilities or obligations under this Agreement. Notwithstanding the
foregoing, no consent for assignment shall be required for the assignment of a
Party’s rights and obligations under this Agreement, the Separation and
Distribution Agreement and all other Ancillary Agreements in whole (i.e., the
assignment of a party’s rights and obligations under this Agreement and all
Ancillary Agreements all at the same time) in connection with a change of
control of a Party so long as the resulting, surviving or transferee Person
assumes all the obligations of the relevant Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party. Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
transaction that would result in a change of control.

Section 9.08. Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
other Person except the Parties any rights or remedies hereunder. There are no
other third-party beneficiaries of this Agreement and this Agreement shall not
provide any other Third Party with any remedy, claim, Liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement. Nothing in this Agreement is intended to amend any employee
benefit plan or affect the applicable plan sponsor’s right to amend or terminate
any employee benefit plan pursuant to the terms of such plan. The provisions of
this Agreement are solely for the benefit of the Parties, and no current or
former Employee, officer, director, or independent contractor or any other
individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement. This Agreement may not be assigned by
any Party, except with the prior written consent of the other Parties.

Section 9.09. Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.09):

If to Rayonier, to:

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: General Counsel

Rayonier Inc.

225 Water Street, Suite 1400

Jacksonville, FL 32202

Attention: Chief Financial Officer

 

-38-



--------------------------------------------------------------------------------

If to SpinCo, to:

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: General Counsel

Rayonier Advanced Materials Inc.

1301 Riverplace Boulevard, Suite 2300

Jacksonville, FL 32207

Attention: Chief Financial Officer

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.10. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of any such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 9.11. Force Majeure. No Party shall be deemed in default of this
Agreement or, unless otherwise expressly provided therein, any Ancillary
Agreement for any delay or failure to fulfill any obligation hereunder or
thereunder so long as and to the extent to which any delay or failure in the
fulfillment of such obligations is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay. A Party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event, (a) provide written notice to the other Party of the nature and
extent of any such Force Majeure condition; and (b) use commercially reasonable
efforts to remove any such causes and resume performance under this Agreement
and the Ancillary Agreements, as applicable, as soon as reasonably practicable.

Section 9.12. Headings. The Article, Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 9.13. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

Section 9.14. Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or

 

-39-



--------------------------------------------------------------------------------

delay by any Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 9.15. Dispute Resolution. The dispute resolution procedures set forth in
Article VII of the Separation and Distribution Agreement shall apply to any
dispute, controversy or claim arising out of or relating to this Agreement.

Section 9.16. Specific Performance. Subject to Article VII of the Separation and
Distribution Agreement, in the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are, or are to be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief (on an interim
or permanent basis) in respect of its rights or their rights under this
Agreement, in addition to any and all other rights and remedies at Law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at Law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
Action for specific performance that a remedy at Law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the Parties.

Section 9.17. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 9.18. Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto and thereto) and not to any
particular provision of this Agreement; (c) Article, Section, Exhibit, Annex and
Schedule references are to the Articles, Sections, Exhibits, Annexes and
Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in the United States or
Jacksonville, Florida; (i) references herein to this Agreement or any other
agreement contemplated herein shall be deemed to refer to this Agreement or such
other agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to June 27, 2014.

 

-40-



--------------------------------------------------------------------------------

Section 9.19. Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-41-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.

 

RAYONIER INC. By:   /s/ H. Edwin Kiker   Name:    H. Edwin Kiker   Title:  
Senior Vice President and Chief Financial Officer RAYONIER ADVANCED MATERIALS
INC. By:   /s/ Paul G. Boynton   Name:   Paul G. Boynton   Title:   President
and Chief Executive Officer

[Signature Page to Employee Matters Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(c)

Rayonier Welfare Plans

 

Type

    

Plan Name / Benefit

    

Vendor

    

Group

Perquisites      Executive Physical Program      Mayo      Executives
Perquisites      Executive Financial / Tax Planning      Rayonier     
Executives Life & AD&D      Rayonier Salaried Life Insurance Plan      Cigna
Life Insurance      Salaried Actives & Retirees (Life) Business Travel Accident
     The Rayonier Salaried Business Travel Accident Insurance Plan      National
Union Fire Insurance      Salaried Group Universal Life      Group Universal
Life Insurance      Met Life      Salaried Long Term Disability      Group Long
Term Disability for Employees of Rayonier Inc.      Cigna Life Insurance     
Salaried Short Term Disability      Group Short Term Disability for Employees of
Rayonier, Inc.      Rayonier      Salaried Supplemental Disability (SIRIP)     
Supplemental Income Replacement Insurance Program      The Standard and Mass
Mutual      Salaried Voluntary AD&D      The Rayonier Salaried Voluntary
Accident Insurance Plan      National Union Fire Insurance      Salaried Dental
     BCBS Dente Max Dental PPO      BCBS      Salaried Actives & Retirees EAP
     Lifeworks EAP and Telephonic Health Coaching      Lifeworks      Salaried
Medical      Consumer Directed Value Plan & Consumer Directed Choice Plan     
BCBS / Express Scripts      Salaried Retiree Medical      Consumer Directed
Health Plan      BCBS / Express Scripts      Salaried Retirees Vision     
EyeMed Vision Care      Eye Med      Salaried Dependent Care FSA      Dependent
Care Flexible Spending Account      BCBS      Salaried HSA      Health Savings
Account      BCBS      Salaried Severance      Rayonier Inc. Severance Pay Plan
for Salaried Employees      Rayonier      Salaried



--------------------------------------------------------------------------------

Schedule 2.03(a)

Rayonier Benefit Plans to be Mirrored by SpinCo (subject to the terms of the
Agreement)

Equity, Incentive and Executive Compensation Plans

Rayonier Incentive Stock Plan

Rayonier Non-Equity Incentive Plan

Rayonier Annual Corporate Bonus Program

Rayonier 2014 Bonus and Gain Share Plan

Rayonier Executive Severance Pay Plan

Rayonier Outside Directors Cash Compensation Program

Retirement and Deferred Compensation Plans

Retirement Plan for Salaried Employees of Rayonier Inc.

Rayonier Inc. Excess Benefit Plan

Rayonier Investment and Savings Plan for Salaried Employees

Rayonier Inc. Excess Savings and Deferred Compensation Plan

Rayonier Legal Resources Trust

Rayonier Industries Ltd. Group Personal Pension Plan (GPPP)

Welfare Plans

Schedule 1.01(c) is incorporated herein by reference



--------------------------------------------------------------------------------

Schedule 4.03(b)

SpinCo Retained Bonus Plans

Performance Fibers Hourly

Performance Fibers Salaried Grades 11 and Below

Performance Fibers Salaried Grades 12-16

Performance Fibers Salaried Grades 17 and Above

Performance Fibers Sales, Marketing and Research

Supply Chain Management

Performance Fibers Jesup / Fern Mill Sr. Mgmt

Performance Fibers Manufacturing Sr. Mgmt

Rayonier Cash Incentive Plan (2012-2014)

Performance Fibers Special Bonus Plan

SE Wood Procurement

SE Wood Procurement Sr. Mgmt



--------------------------------------------------------------------------------

Schedule 7.08

SpinCo Retained Welfare Plans

 

Type

    

Plan Name / Benefit

    

Vendor

    

Group

Life/Accident/Disability      Group Short Term Disability & Life Plan for
Employees of Rayonier Inc.      Cigna Life Insurance      Jesup and Fernandina
Hourly Dental      Aetna Dental      Aetna      Fernandina Hourly Actives &
Retirees Dental      BCBS Dente Max Dental PPO      BCBS      Jesup Hourly
Actives & Retirees EAP      Lifeworks EAP and Telephonic Health Coaching     
Lifeworks      Jesup and Fernandina Hourly Medical      Aetna Health Network
Only      Aetna      Fernandina Hourly Actives & Retirees Medical      Jesup
Union PPO and Consumer Directed Choice Plan      BCBS / Express Scripts     
Jesup Hourly Actives & Retirees Vision      United Healthcare Group Vision Care
Insurance      United Healthcare      Fernandina Hourly Vision      EyeMed
Vision Care      EyeMed      Jesup Hourly Dependent Care FSA      Dependent Care
Flexible Spending Account      BCBS      Jesup Hourly Health Care FSA     
Healthcare Flexible Spending Account      BCBS      Jesup Hourly HSA      Health
Savings Account      BCBS      Jesup Hourly Voluntary Short-Term Disability     
TrustMark Voluntary Short-Term Disability      TrustMark      Fernandina Hourly